Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 1 of 67




                               EXHIBIT 1
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 2 of 67

                                                                                                                 US010719833B2


    (12) United       States Patent                                                        (10 ) Patent No.: US 10,719,833 B2
         Patel et al.                                                                      (45 ) Date of Patent:   Jul. 21 , 2020
    (54 ) METHOD AND SYSTEM FOR PERFORMING                                          (56 )                           References Cited
          MOBILE DEVICE - TO -MACHINE PAYMENTS
                                                                                                         U.S. PATENT DOCUMENTS
    ( 71) Applicant: PAYRANGE INC ., Portland , OR (US)                                      D295,637 S                  5/1988 Wells -Papanek et al.
                                                                                             5,479,602 A                12/1995 Baecker et al .
    (72 ) Inventors: Paresh K. Patel, Portland , OR (US);                                                                     (Continued )
                     Chau M. Doan , Beaverton , OR (US )
                                                                                                     FOREIGN PATENT DOCUMENTS
    (73) Assignee : PAYRANGE INC ., Portland , OR (US)
                                                                                    EP                      2061001 A1                       5/2009
    ( * ) Notice:    Subject to any disclaimer, the term of this
                     patent is extended or adjusted under 35                                                OTHER PUBLICATIONS
                     U.S.C. 154 (b ) by 579 days .
                                                                                   Apple Inc., Trade Mark Details, Trade Mark : 1437923 , Jun . 14 ,
    (21) Appl. No.: 15/406,492                                                     2011, downloaded on Sep. 27 , 2016 from http://intranet.aipo.gov .
                                                                                   au /atmoss/Falcon_Details.Print_TM_Details ?p_tm_number = 1, 2 pgs.
    (22 ) Filed :     Jan. 13 , 2017                                                                        ( Continued )
    (65 )            Prior Publication Data                                         Primary Examiner — James D Nigh
          US 2017/0193508 A1 Jul. 6 , 2017                                          (74 ) Attorney, Agent, or Firm — Morgan , Lewis &
                                                                                   Bockius LLP
                 Related U.S. Application Data                                      (57)                                      ABSTRACT
    (63) Continuation of application No. 14 /335,762 , filed on                     A device with one or more processors, memory, and two or
         Jul. 18 , 2014 , now Pat. No. 9,547,859, which is a                       more communication capabilities obtains, from a payment
                            (Continued )                                           module, an authorization request via a first communication
                                                                                   capability (e.g., Bluetooth ). The device sends, to a server,
    (51) Int. Ci.                                                                  the authorization request via a second communication capa
         G06Q 20/40               ( 2012.01 )                                      bility distinct from the first communication capability (e.g. ,
         G06Q 20/32               ( 2012.01)                                       cellular or WiFi technology ). In response to sending the
                           ( Continued )                                           authorization request, the device obtains, from the server,
    (52 ) U.S. CI.                                                                 authorization information via the second communication
           ???          G06Q 20/405 (2013.01); G06Q 20/18                          capability. After obtaining the authorization information , the
                     ( 2013.01) ; G06Q 20/32 (2013.01); G06Q                       device detects a trigger condition to perform a transaction
                                         20/322 (2013.01);                         with a payment accepting unit associated with the payment
                           (Continued )                                            module. In response to detecting the trigger condition , the
    (58 ) Field of Classification Search
                                                                                   device sends, to the payment module , at least a portion of the
                                                                                   authorization information via the first communication capa
          CPC       G06Q 20/405 ; GO6Q 20/18 ; G06Q 20/32 ;                        bility .
                                G06Q 20/322 ; G06Q 20/3226 ;
                           (Continued )                                                          27 Claims, 44 Drawing Sheets


                                                            --Handheld computer sync or cellular                                 Operators
                                       -
                                                                                                                                  Server

                                                                                                                               Wired Internet
                                                                                                                        130
                             120                    100                              150                                  System
                                   Machine   Wired Serial    Adapter          Bluetooth          140 App Win or Celular Management
                                                            Module                            MobileDevice                         Server

                                                                                                                               Wired Internet
                                                                                                                        160
                                                                                                       Wifior Celular          Funcing Source
                                                                                                                                  Server
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 3 of 67


                                                         US 10,719,833 B2
                                                                  Page 2

                   Related U.S. Application Data                              D808,998 S          1/2018 Wu et al.
                                                                              D809,540 S         2/2018 Vedrody et al.
            continuation of application No. 14 /214,644 , filed on             D816,701 S        5/2018 Ball et al.
            Mar. 14 , 2014 , now Pat. No. 8,856,045 , which is a           2002/0016740 A1       2/2002 Ogasawara
            continuation - in -part of application No. 29 /477,025 ,       2003/0191811 Al 10/2003 Hashem et al .
                                                                           2003/0206542 Al 11/2003 Holder
             filed on Dec. 18 , 2013 , now Pat. No. Des . 755,183 .        2004/0117262 A1 * 6/2004 Berger                       GO6Q 20/00
                                                                                                                                        705/16
    (60 ) Provisional application No. 61/ 917,936 , filed on Dec.          2007/0186105 Al  8/2007 Bailey et al.
            18 , 2013 .                                                    2007/0227856 Al 10/2007 Gopel
                                                                           2007/0255653   A1    11/2007 Tumminaro et al.
                                                                           2008/0167017   A1     7/2008 Wentker et al .
    (51) Int. CI.                                                          2010/0276484   Al    11/2010 Banerjee et al.
         G06Q 20/38                   (2012.01)                            2010/0280956   A1    11/2010 Chutorash et al .
         G06Q 20/36                   ( 2012.01)                           2011/0244799
                                                                           2011/0251892
                                                                                          Al
                                                                                          A1
                                                                                                10/2011 Roberts et al.
                                                                                                10/2011 Laracey
            G06Q 30/06                ( 2012.01 )                          2012/0030047   Al     2/2012 Fuentes et al.
            GO7F 9/02                 (2006.01)                            2012/0066096   A1     3/2012 Penide
            G07F 11/00                ( 2006.01 )                          2012/0108173   Al     5/2012 Hahm et al .
          G06Q 20/18                  ( 2012.01)                           2012/0150742
                                                                           2012/0255653
                                                                                          Al 6/2012 Poon et al.
                                                                                          A1 10/2012 Chin et al.
    (52) U.S. Ci.                                                          2012/0258773   Al 10/2012 Alvarez Rivera et al.
          CPC         G06Q 20/327 ( 2013.01); G06Q 20/3226                 2012/0330844   A1 12/2012 Kaufman
                  (2013.01 ); G06Q 20/3278 (2013.01); G06Q                 2013/0054336   A1 2/2013 Graylin
                      20/36 ( 2013.01); G06Q 20/38 (2013.01);              2013/0191789   A1 * 7/2013 Calman               GO6F 3/017
                    G06Q 20/3821 ( 2013.01 ); G06Q 20/3823                 2013/0246171   A1 * 9/2013 Carapelli
                                                                                                                              715/863
                                                                                                                       G06Q 20/3278
                  (2013.01 ); G06Q 20/3829 (2013.01 ); G06Q                                                                 705 / 14.51
                    20/40 (2013.01); G06Q 20/401 (2013.01 );               2013/0275305   A1 10/2013 Duplan
                          G06Q 30/06 ( 2013.01 ); G07F 9/023               2013/0331985   Al 12/2013 Felique
                    (2013.01 ); G07F 11/002 (2013.01); G06Q                2014/0025958   A1 * 1/2014 Calman           G06Q 20/3224
                                            2220/00 ( 2013.01 )                                                               713/189
    (58 ) Field of Classification Search                                   2014/0064116   A1 * 3/2014 Linde              H04W 4/021
                                                                                                                              370/252
          CPC .. GO6Q 20/327 ; G06Q 20/3278 ; G06Q 20/36 ;                 2014/0074714   A1 * 3/2014 Melone            G06Q 20/322
                          G06Q 20/38; G06Q 20/3821; G06Q                                                                       705/44
                        20/3823; G06Q 20/3829; G06Q 20/40 ;                2014/0085046   A1 3/2014 Shin et al.
                              G06Q 20/401; GO6Q 20/06 ; GO6Q               2014/0085109   Al   3/2014 Stefik et al.
                              2220/00 ; G07F 9/023 ; G07F 11/002           2014/0089016   A1 3/2014 Smullin et al.
            USPC                                            705/71         2014/0143055   A1 5/2014 Johnson
                                                                           2014/0143074   Al 5/2014 Kolls
            See application file for complete search history .             2014/0188708   Al 7/2014 Govindarajan et al.
                                                                           2014/0278989   Al   9/2014 Calman et al .
    (56)                    References Cited                               2014/0279008   A1 9/2014 Calman et al .
                                                                           2014/0279556   A1 9/2014 Priebatsch et al .
                       U.S. PATENT DOCUMENTS                               2014/0324627   Al 10/2014 Haver et al.
                                                                           2014/0351099   Al 11/2014 Zhu
           5,955,718 A   9/1999 Levasseur et al.                           2015/0051977   A1   2/2015 Lyman et al.
           6,056,194 A   5/2000 Kolls                                      2015/0170131 A1      6/2015 Patel
           6,390,269 B1 5/2002 Billington et al.                           2015/0278811   A1    10/2015 Lalchandani et al.
           6,505,095 B1 1/2003 Kolls                                       2015/0302377   A1    10/2015 Sweitzer et al.
           7,131,575 B1 11/2006 Kolls                                      2015/0332929   A1    11/2015 Coxe
           D599,812  S   9/2009 Hirsch                                     2016/0196220   A1     7/2016 Perez et al .
           D625,326  S  10/2010 Allen                                      2016/0335620   A1    11/2016 Lyons et al.
           D637,604  S   5/2011 Brinda                                     2017/0006656   A1      1/2017 Nacer et al .
           8,020,763 B1 9/2011 Kowalchyk
           D649,154 S   11/2011 Vance et al .
                                                                                           OTHER PUBLICATIONS
           D672,364 S   12/2012 Reyna et al.
           8,596,529 B1 12/2013 Kolls
           8,606,702 B2 12/2013 Ruckart                                Australian Design No. 315641 which was published on the website
           D706,810 S    6/2014 Jones et al.                           http://pericles.ipaustralia.gov.au/adds2/adds.adds_details.paint_
           8,881,975 B1 11/2014 Matthews                               details ?p_design_id = 315641, with a priority date of Jan. 5 , 2007 .
           D718,779 S   12/2014 Hang Sik et al.                         Australian Design No. 316051 which was published on the website
           D730,403 S    5/2015 Farmer
           D735,219 S    7/2015 Young- Ri et al.                       http://pericles.ipaustralia.gov.au/adds2/adds.adds_details.paint_
           D745,537    S    12/2015 Smirin et al.                      details? p_design jd = 316051, with a priority date of Jan. 5, 2007 .
           D754,744    S     4/2016 Tijssen et al.                     Australian Design No. 316052 which was published on the website
           9,395,888   B2    7/2016 Schiplacoff et al.                 http://pericles.ipaustralia.gov.au/adds2/adds.adds_details.paint
           D763,888    S     8/2016 Patel                              details? p_design_id = 316052, with a priority date of Jan. 5 , 2007 .
           D763,905    S     8/2016 Patel                              Australian Design No. 322819 which was published on the website
           D764,532 S        8/2016 Patel                              http://pericles.ipaustralia.gov.au/adds2/adds.adds_details.paint
           D765,101    S     8/2016 Park et al.
                                                                       details ? p_design_id = 322819 , with a priority date of Apr. 7, 2008 .
           9,424,603   B2    8/2016   Hammad
           9,483,763   B2   11/2016   Van Os                           Australian Design No. 322820 which was published on the website
           D773,480    S    12/2016   Zhou et al.                      http://pericles.ipaustralia.gov.au/adds2/adds.adds_details.paint_
           D773,508    S    12/2016   Patel                            details ? p_design_id = 322820 , with a priority date of Apr. 7 , 2008 .
           D795,287    S     8/2017   Sun                              Australian Design No. 322821 which was published on the website
           D806,741    S     1/2018 Majernik et al.                    http://pericles.ipaustralia.gov.au/adds2/adds.adds_details.paint_
           D808,425    S     1/2018 Park et al .                       details ?p_design_id = 322821 , with a priority date of Apr. 7, 2008 .
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 4 of 67


                                                                US 10,719,833 B2
                                                                           Page 3

    ( 56 )                   References Cited                                   PayRange, Communication Pursuant to Article 94 (3 ), EP14828617 .
                                                                                2 , dated Dec. 19 , 2017 , 6 pgs .
                       OTHER PUBLICATIONS                                       PayRange , Communication Pursuant to Rules 161( 1) and 162,
                                                                                EP16706931.9 , dated Sep. 21 , 2017, 2 pgs .
    Australian Design No. 322818 which was published on the website             PayRange , Communication Pursuant to Article 94 (3 ), EP16706931.
    http://pericles.ipaustralia.gov.au/adds2/adds.adds_details.paint_           9 , dated Jun. 29 , 2018 , 8 pgs .
    details ?p_design_id = 322818 , with a priority date of Apr. 7, 2008 .      PayRange Office Action , JP2015-023452 , dated Mar. 17 , 2017, 4
    How will Apple's new mobile wallet Passbook impact othermobile              pgs .
    wallets?, posted Jun . 13, 2012 , retrieved Feb. 13 , 2018 , retrieved      PayRange Office Action , JP2015-023452, dated Jul. 7, 2017, 4 pgs.
    from Internet , <URL :https: //www.quora.com/How-will-Apples-new            PayRange, Certificate of Registration , JP2015-023452 , Dec. 8 ,
    mobile -wallet-Passbook -impact-other -mobile-wallets >, 5 pgs.             2017, 1 pg .
    Patel, Final Office Action U.S. Appl. No. 14 / 320,534 , dated Nov. 30 ,    PayRange Office Action , JP2015-023453, dated Mar. 17 , 2017, 4
    2016 , 24 pgs.
    Patel, Office Action U.S. Appl. No. 14 /320,534, dated Mar. 2, 2018 ,       pgs .
    26 pgs.                                                                     PayRange Office Action , JP2015-023453, dated Jul. 7 , 2017 , 4 pgs .
    Patel, Notice of Allowance, U.S. Appl. No. 14 /458,199 , dated Jan.         PayRange, Certificate of Registration , JP2015-023453 , Dec. 8 ,
    20, 2017 , 9 pgs.                                                           2017 , 1 pg.
    Patel, Office Action U.S. Appl. No. 14 /458,192 , dated Mar. 23 ,           PayRange Office Action , JP2015-023454 , dated Mar. 17 , 2017, 4
    2017, 26 pgs.                                                               pgs.
    Patel, Notice of Allowance, U.S. Appl. No. 14 /458,192, dated Oct.          PayRange Office Action , JP2015-023454 , dated Jul. 7 , 2017 , 4 pgs .
    12, 2017, 8 pgs .                                                           PayRange , Certificate of Registraiton , JP2015-023454 , Dec. 8 ,
    Patel, Final Office Action U.S. Appl.No. 14 /321,724 , dated Dec. 13 ,      2017, 1 pg.
    2017, 22 pgs.                                                               PayRange Office Action , JP2015-023455 , dated Mar. 17 , 2017, 4
    Patel, Office Action U.S. Appl. No. 14 / 321,724 , dated Mar. 13 ,          pgs.
    2017, 21 pgs .                                                              PayRange Office Action, JP2015-023455 , dated Jul. 7 , 2017, 4 pgs .
    Patel, Notice of Allowance , U.S. Appl. No. 29 /524,727 , dated Apr.        PayRange , Certificate of Registration , JP2015-023455 , Dec. 8 ,
    7 , 2017 , 5 pgs.                                                           2017, 1 pg .
    Patel, Notice of Allowance, U.S. Appl. No. 29 /557,541, dated Nov.          PayRange Office Action , JP2015-023456 , dated Mar. 17, 2017, 4
    30 , 2016 , 5 pgs .                                                         pgs.
    Patel, Notice of Allowance , U.S. Appl. No. 29 /557,542 , dated Nov.        PayRange Office Action , JP2015-023456 , dated Jul. 17, 2017 , 4 pgs .
    10 , 2016 , 5 pgs .                                                         PayRange Decision to Grant, JP2015-023452 , dated Oct. 5 , 2017 ,
    Patel, Office Action , U.S. Appl. No. 15 /603,400 , dated Jun . 12 ,        XX pgs.
    2019 , pgs.                                                                 PayRange Decision to Grant, JP2015-023453, dated Oct. 5 , 2017 ,
    PayRange , Examination Report No. 1, AU201515565, dated Sep.                XX pgs.
    28, 2016 , 15 pgs.                                                          PayRange Decision to Grant, JP2015-023454 , dated Oct. 5 , 2017 ,
    Patel, Office Action , U.S. Appl. No. 14 /611,065, dated Oct. 3, 2016 ,     XX pgs.
    19 pgs.                                                                     PayRange Decision to Grant, JP2015-023455 , dated Oct. 5 , 2017 ,
    Patel, Office Action , U.S. Appl. No. 14 /611,065, dated Jun . 13 ,         XX pgs.
    2017 , 17 pgs.                                                              PayRange Decision to Grant, JP2015-023456 , dated Oct. 5 , 2017 ,
    Patel, Notice of Allowance , U.S. Appl. No. 14 /611,065, dated Mar.         XX pgs.
    26 , 2018 , 18 pgs .                                                        PayRange , Certificate of Registration , JP2015-023456 , Dec. 8 ,
    Patel, Office Action , U.S. Appl. No. 14 /968,703 , dated Aug. 7 , 2018 ,   2017 , 1 pg.
    31 pgs.                                                                     PayRange , Notice of Reasons for Rejection , JP2017-527886 , dated
    Patel, Final Office Action , U.S. Appl. No. 14 /968,703 , dated Feb.        Aug. 29 , 2019 , 10 pgs .
    12, 2019, 24 pgs.                                                           PayRange Office Action , MX/f/2015 /003172 , dated Nov. 29 , 2016 ,
    Patel, Notice of Allowance , U.S. Appl. No. 14 / 968,703, dated Jun .       10 pgs.
    27, 2019 , 10 pgs .                                                         PayRange , Notice of Allowance, MX/ f/2015 /003172, dated May
    Patel, Ex Parte Quayle , U.S. Appl. No. 29/ 586,758 , dated Aug. 28 ,       16 , 2017 , 3 pgs .
    2018 , 10 pgs .                                                             PayRange , International Preliminary Report on Patentability, dated
    Patel, Notice of Allowance U.S. Appl. No. 29/ 586,758 , dated May           Aug. 21, 2018 , PCT/US2017/ 018194 , 17 pgs .
    21, 2019 , 5 pgs.                                                           PayRange , Letters Patent, MX/f/2015/ 003172 , Sep. 14 , 2017, 1 pg.
    PayRange, Certificate of Registration , CA164958, Aug. 26 , 2016 , 1        PayRange , Inc., International Preliminary Report on Patentability ,
    pg.                                                                         PCT/US2016 /015763, dated Aug. 1, 2017 , 7 pgs .
    PayRange, Certificate of Registration , CA164959 , Aug. 26 , 2016 , 1       PayRange , EUIPO , RCD file information , Design No. 002833087
    pg                                                                          0005 , Oct. 22 , 2015 , downloaded on Sep. 27 , 2016 from https://
    PayRange , Certificate ofRegistration , CA164960, Aug. 26 , 2016 , 1        euipo.europa.eu/eSearch/, 3 pgs .
    pg .                                                                        @RobocopyEs, posted Oct. 11, 2014 , retrieved on Feb. 13 , 2018
    PayRange , Certificate of Registration, CA164961, Aug. 26 , 2016 , 1        from Internet , <URL:https://twitter.com/robocopyes > 2 pgs.
    pg .                                                                        How to pay the new way , Youtube , Apr. 5 , 2018 , 4 pgs.
    PayRange , Certificate of Registration , CA164962, Aug. 26 , 2016 , 1
    pg                                                                          * cited by examiner
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 5 of 67


    U.S. Patent                 Jul. 21 , 2020   Sheet 1 of 44               US 10,719,833 B2




                                                                                           User
                                                                                            co
                Bluetooth Range                        User8                                      User
                                     106                             Bluetooth Range               10
                                                                                           106
                                                           User       User       User
               Authorization Zone                            4                                     User
                                    104                              Authorization Zone                 7
                                                                                          104
                              102                                         User
                Payment Zone                                                 2 ) 102
                                                                  User Payment Zone
                                                                                          User
                    Adapter                                                               co

                    Module          100                                   Adapter
                                                                          Module           -100
                   Machine          120
                                                                         Machine            120

                  FIG . 1                                              FIG . 2
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 6 of 67


    U.S. Patent                        Jul. 21 , 2020              Sheet 2 of 44                  US 10,719,833 B2




      Tab              Favorite? Alert          View to User
      AL               Yes       No             User can make Hands-free Credit with the connected vendingmachine
      All              No        Yes            User needs to launch Mobile Device and then swipe to make transaction
                                                manually
      Favorite Yes               No             Hands-free transction will be available to theuser via vendingmachine
      Favorite No                No             Useris not alerted for the vendingmachine which isnot a favorite machine.
                                                Hands-freemodewillnotwork,manualswipe for transactionrequired byuser.
      Either           Yes       Yes            BUT Hands-free Creditis not available (disabled by module, expired
      Allor                                     AuthGrant,insufficientbalance, or otherissue),then user wilget an alert
      Favorite                                  so thatuser can swipe credit manually.

      FIG . 3
                 200                     202                      204                  206                    208
                                User Makes                  Machine                Adapter               Purchase
          Credit                 Selection in               Notifies               Module               Process( es)
       Established                 Machine               AdapterModule              RSSI                 Continues
                                                           of Selection

       FIG . 4
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 7 of 67


    U.S. Patent               Jul. 21, 2020            Sheet 3 of 44                         US 10,719,833 B2




                                                                                                         170

                                      Handheld computer sync or cellular                                         Operators'
                                                                                                                   Server
              1




                                                                                                               Wired Internet
                                                                                                         130
     120                     100                             150
                     Wired Serial    Adapter          Bluetooth            140App         Wifi orCellular         System
           Machine                   Module                           Mobile Device                             Management
                                                                                                                   Server

                                                                                                               Wired Internet
                                                                                                         160
                                                                                      Wifi or Cellular         Funding Source
                                                                                                                   Server
                                                FIG . 5
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 8 of 67


    U.S. Patent             Jul. 21, 2020        Sheet 4 of 44           US 10,719,833 B2




                                            Unique Private Key
                                                                              -


                                                                              -




           100                        150        140 App           130     System
                  Adapter         -None          Mobile          SSL     Management
                  Module                         Device                     Server

                   None                                                       SSL
           120                                     SSL             160
                                                                         Funding Source
                  Machine                                                   Server



                                            FIG . 6
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 9 of 67


    U.S. Patent            Jul. 21, 2020          Sheet 5 of 44             US 10,719,833 B2




                   5 Send Encrypted AuthGrant 5 Send Encrypted AuthGrant
                  3 Send EncryptedAuthRequest 3 Send Encrypted AuthRequest
                       1 Advertise Presence

                      2 TriggerPayment Zone
              Adapter 6 LockPayment
                               and Trigger                               System
                                            Mobile 4 Available Balance Management
              Module                        Device                          Server
                         7 Confirmation                  8 Update Balance
                                      150                            130
                         100



                                   6 Send Encrypted VendDetails


                                              FIG . 7
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 10 of 67


     U.S. Patent                    Jul. 21, 2020            Sheet 6 of 44                US 10,719,833 B2



         Mobile                                                                     100
       Device 150         140
                                                                              Adapter
                                                                                             120       130
                    Apo                           SDK                        Module       Machine   Server
                                                          Advertise Presence
                                                           Scan for otherModules

                                                      User Enters Bluetooth Range
                                       Activate App

                                                             Send UserID
                                                      Send DeviceName,HFAvail
                                                                 RSSI

                      Send List ofModules to App
                          Conductin-range heuristic

                          Send"TargetModule "ID
                    App                           SDK                         Adapter     Machine   Server
                                                                             Module


                                                               FIG . 8A
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 11 of 67


     U.S. Patent                Jul. 21, 2020             Sheet 7 of 44                    US 10,719,833 B2




                                                                                  100
         Mobile           140                                                                    120            130
       Device 150                                                             Adapter
                    App                           SDK                         Module        Machine         Server
                                                 User Enters Authorization Zone
                                                              Notify Module
                                                        Submit AuthRequest
                                                                      http post(/device authorize
                                                                   http responsef/device/authorize
                      Notify App to show "Connected"
                                                       Send (Past Vend Details
                                                         http post[/device'transactions)(Past VendDetails
                                                       http response (!deviceltransactions)(PastVend Details
                                                        Ack Past Vend Detais .
                                                       ????   ?? ????? ??




                    App                           SDK                         Adapter Machine               Server
                                                                              Module


                                                               FIG . 8B
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 12 of 67


     U.S. Patent                                    Jul. 21, 2020            Sheet 8 of 44                  US 10,719,833 B2



                                                                                                        100
                                       Mobile           140                                                       120         130
                                     Device 150
                                 -




                                                                                                 Adapter
                                                  App                    SDK                     Module Machine Server
                                                                             User EntersPaymentZone

                                                    Payment EventTriggered
      A#1lternate
                    MHanodsfre                              Notify
                                                                                 Send(AuthGrant)
                                                                                   Acknowledge

                                      UserSwipesPayment
     #A2lternate Swipe PaymentTrigger
               MSwoidpe
                                                        Send(AuthGrant
                                                                                 Send AuthGrant)
                                                                                   Acknowledge
                                              App                        SDK                       Adapter Machine | Server
                                                                                                   Module

                                                                     FIG . 81
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 13 of 67


     U.S. Patent                                                        Jul. 21 , 2020                   Sheet 9 of 44                                       US 10,719,833 B2




                                        Mobile                                                                                       100
                                                          140                                                                                                       120                        130
                                        Device                                                                             Adapter
                                                     App                                      SDK                          Module                         Machine                    Server
                                                                                                            Vend Transaction
                                  [Vend(160 3vends)
                                                                                                                                           Send Credit
                                                                                                                                                   User Makes Selection
     forLoop   VMueltnidplse                                                                                                          QueryOk to Vend
                                                                                                                                      Send Ok to Vend
                                                                                                                                   Send Vend Success Ack
                                                                                                  CheckifUserstil in PayRange
                                                                                                    Send Vend Details)
                                                                                                                               http post ['deviceftransactions
                                                                                                                                                                          Update Wallet
                                                                                                                           http response 'device/transactions
                                                                AccountQuery(update balance            Ack Vend Confirm
                                                                                                                           http postluser(update balance
                                                                                                                          http response fuser(updatebalance
                                                           AcountQueryResponse (update balance}
                               Delete expired AuthGrant
                                                                                                       Delete expired AuthGrant
                                                                                                                                                                 Delete expired AuthGrant
                                                                                                                           Adapter
                                                     App
       FIG . 8D                                                                               SDK                          Module                         Machine                     Server
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 14 of 67


     U.S. Patent                       Jul. 21 , 2020         Sheet 10 of 44                       US 10,719,833 B2




                                                                       100
     www
     .

      1      Mobile           140                                                        120                          130
           Device 150                                          Adapter
      1                 App                             SDK    Module           Machine                      Server
                                                               Login
                                    AccountQuery
                                                                               http post/user
                                                                                                   Query Account

                                                                             http response luser
                               AccountQueryResponse
                        App                           SDK      Adapter          Machine                      Server
                                                               Module

                                                              FIG . 8E
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 15 of 67


     U.S. Patent                        Jul. 21 , 2020         Sheet 11 of 44             US 10,719,833 B2




           Mobile                                     100
         Device 150         140                                                                120            130
                                             Adapter
     -
                      App         SDK        Module                                      Machine     Server
                                                              Module bootup
                                                                       Poll
                                                            Respond as Cashless Device   47




                                                             Register Cashless Device
                                                                   Acknowledge

                      App         SDK        Adapter                                     Machine     Server
                                             Module



                                                             FIG . 8F
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 16 of 67


     U.S. Patent                        Jul. 21 , 2020         Sheet 12 of 44                  US 10,719,833 B2




             Mobile                                                     100
           Device 150         140                                                       120                     130
                                                                  Adapter
       -

                        App                              SDK Module             Machine                Server
                                                           AccountCheck Update
                                    AccountGetInfo
                                                                              httppost/user
                                                                                          GetAccount info
                                                                            http response fuser
                               AccountGetInfoResponse
                                    Account Setinfo :
                                                                              http post/user
                                                                                          SetAccount Info
                                                                            http response fuser
                                    Account Setinfo

                        App                              SDK      Adapter       Machine               Server
                                                                  Module


                                                               FIG , 8G
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 17 of 67


     U.S. Patent                          Jul. 21 , 2020          Sheet 13 of 44                      US 10,719,833 B2




                                                                       Yes
                          300
      326,328                                     Mobile Device   AdapterModule       Is there              Is user in                314
       330,332      Advertise      UserEnters      Connects to      Requests       anotherMobile No         Payment            Yes     of
                      Zone          AuthZone
      of FIG . SC                                AdapterModule        Auth             Device
                                                                                        ?                     Zone                   FIG .9B
                                                                                                                 ?
                                    302             304              306          308                        No 310


                                                                                            Yes             s user still
                                                                                                           in AuthZone
                                                                                                                 ?

                                                                                                                         312
                                                                                                      No



                                FIG . 9A
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 18 of 67


     U.S. Patent                           Jul. 21 , 2020                        Sheet 14 of 44                                US 10,719,833 B2




                                                              316                       318                        320                    322
                            Is                                               Is there                ( optional)                 Send Credit
         310             AuthGrant       Yes      Is Mobile         Yes      only one         Yes      is only           Yes (wallet balance)         326
      of FIG .9A           Good                Device Favorite            Mobile Device             one user in               to Mobile Device     ofFIG . SC
                                                      ?                     in Range                 Authzone
                                                                                                            ,
                             ?                                                ---                       ?                       (AuthGrant)
                   314
                             INO                                                                           No                  ManualMode :
                                                                                                    No                         Waitforuser - 324
                                                                            No                                                    toswipe
                   DeviceRequests                                                                                               (AuthGrant)
                     and Receives
                     Authorization

                                   315

                                                                                                                                   FIG . 9B
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 19 of 67


     U.S. Patent           Jul. 21 , 2020          Sheet 15 of 44                 US 10,719,833 B2




                                             322 of
                                            FIG . 9B

                                                                     326
                                                        Has user       Yes        300 of
               FIG . 9C                                 canceled
                                                         in -app                  FIG . 9A
                                                            ?

                                                                No
                                                                     328
                                                        Has user           Yes
                                                         walked
                                                          away

                                                                No
                                                                     330
                                                         Is coin
                                                         return        Yes
                                                        pressed
                                                            ?

                                                                No
                                                                     332
                                                          Has
                                                       more than       Yes
                                                       60 seconds
                                                         elapsed
                                                            ?

                                                                No
                  336 of                               User Makes           334
                  FIG.9D                                 Selection
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 20 of 67


     U.S. Patent                       Jul. 21 , 2020                       Sheet 16 of 44       US 10,719,833 B2




                      352 of              Vend Success
                                             reported by
                                                                     344
                      FIG . 9E               machine
                                                      Yes                                340             342
                                       338

                                              Did item             No          Vend Fail       Retur credit
                                                vend                          reported by
                                                  ?                            machine           to wallet


                                                      Yes,still connected

                                                 The
            346 of    No,app disconnected machine asks                                                         334 of
           FIG . SE                       AdapterModule                                                        FIG . 9C
       -                                     OK tovend
                                                  ?

                                                            336


                                                                        FIG . 90
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 21 of 67


     U.S. Patent            Jul. 21 , 2020          Sheet 17 of 44                         US 10,719,833 B2




                                                            NO          310 of
                                                                       FIG . SA

                     356               354                       352                    350
                             Decrement                Has
            Disconnect      Walletby vend    Yes   multi-vend           Yes Is machine            344 of
                           amount(s),show          limitbeen                on mult-vend         FIG . 9D
                            change return           reached
                                                        ?

                                                                                  INO




                                              FIG. 9E
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 22 of 67


     U.S. Patent         Jul. 21 , 2020           Sheet 18 of 44           US 10,719,833 B2



               150




                                Carrier         1:37 PM
                                            PayRange                   C
                                      All                  Favorites

                                            Location :
                                            9th Floor, Pacific Mall,
                                            Ontario
                                            Machine :
                                            78x928              ©
                           ed                   Connected
                                                                              152
                                                       0

                                            A                A
                                        01 01
                                  Prepaid Balance $ 9.00               ?
                                                   o


                                            FIG . 10A
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 23 of 67


     U.S. Patent         Jul. 21, 2020         Sheet 19 of 44          US 10,719,833 B2



                150


                                            0
                                            •




                           con Carrier       1:37 PM
                                                401 0             C
                                       TA
                                            Location :
                                            9th Floor, Pacific Mall,
                                            Ontario
                                           Machine :
                                            78x928
                           ed              Disconnected
                                                                         152




                                . Prepaid Balance $ 9.00

                                               O



                                         FIG . 10B
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 24 of 67


     U.S. Patent            Jul. 21 , 2020            Sheet 20 of 44                    US 10,719,833 B2




     150

                             C                    a                PayRange                  C
                         PayRange                            All             Favorite
                        Alexander                                  Location :
                                                                   9th Floor,Pacific Mall.
                                                                   Ontario
                     Enter Coupon Code       A
                                                          110      Machine :
                                                                   78x928
                     Account Details & Reload >
                                                                   Connected
                     Transaction History     A


                                                                                                     152
                     Send Gifts
                  @ Settings
                    Help
                  u Log Out                   > Prepaid Balance
                                                          "W $ 9.00




                                                  FIG . 100
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 25 of 67


     U.S. Patent           Jul. 21 , 2020           Sheet 21 of 44               US 10,719,833 B2




     150
                                                a
                                                                   4010                  C
                         PayRange
                        Alexander                              Location :
                                                               9th Floor,Pacific Mall.
                                                               Ontario
                     Enter Coupon Code                  0     Machine :
                                                               78x928
              0 0 AccountDetails& Reloada                      Connected
                     Transaction History
                  i Send Gifts              >                                                 152
                    Settings                A




                    Help
                    Log Out                         Prepaid Balance 89.CO                G




                                                FIG . 100
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 26 of 67


     U.S. Patent         Jul. 21, 2020          Sheet 22 of 44          US 10,719,833 B2



                                                                       IL         FIG
                                                                                  .
                                                                                  13
                                          .
                                          FIG
                                          12

                     Do                                   o

                                                   10 a
      10 a
                                         720




                                                                        FIG
                                                                        .
                                                                        11


                        10 a                                     730
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 27 of 67


     U.S. Patent         Jul. 21, 2020          Sheet 23 of 44      US 10,719,833 B2


                         16


               DO O O    FIG
                         .



      10 a                                            710         FIG
                                                                  .
                                                                  17


                                                            720



                         .
                         FIG
                         14


                                         10 a                           730
                                                                              700
      10 a


                         15
                         .
                         FIG


      10 a
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 28 of 67


     U.S. Patent          Jul. 21 , 2020         Sheet 24 of 44   US 10,719,833 B2




                                                       710
                                                 720

                              10 a



                        730
                  700



                                           18
                                           FIG
                                           .
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 29 of 67


     U.S. Patent         Jul. 21, 2020   Sheet 25 of 44          US 10,719,833 B2




                                               122                      120

                                                126



                                               124


                                                          100a




           FIG . 19
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 30 of 67


     U.S. Patent             Jul . 21 , 2020         Sheet 26 of 44            US 10,719,833 B2

                    ---                                               [   1   LLLLL




        10 b                               21
                                           .
                                           FIG           10 b                           22
                                                                                        .
                                                                                        FIG




                      IF - ? ?




                                               720



                                                                                  .
                                                                                  FIG
                                                                                  20




                                 10 b
                                                                -

                                                                               730
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 31 of 67


     U.S. Patent            Jul. 21, 2020          Sheet 27 of 44       US 10,719,833 B2

      10 b

                 0 00       25
                            .
                            FIG




                                                            710
                   III
                  E




                   III
                                                                  720

      10 0                                                                        26
                                                                                  .
                                                                                  FIG


                            23
                            .
                            FIG

                                            10 0                            730
                                                                                   700



      10 0
             .
             7
             -
             T


                 100
                 0     OO   24
                            .
                            FIG
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 32 of 67


     U.S. Patent            Jul. 21 , 2020   Sheet 28 of 44          US 10,719,833 B2




                                                   710
                                                              iter
                                             720
                            10 0



                               730
                      700


                            ??????
                                                                 27
                                                                 .
                                                                 FIG
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 33 of 67


     U.S. Patent         Jul. 21, 2020   Sheet 29 of 44          US 10,719,833 B2




                                                                        120




                                                          100b




           FIG . 28
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 34 of 67


     U.S. Patent              Jul. 21, 2020         Sheet 30 of 44         US 10,719,833 B2


                    ? - ?? - ?? - ?




                                              FIG
                                              .
                                              30                                   31
                                                                                   .
                                                                                   FIG
         10 C                                          10 0




                                                     720
                                                                 29
                                                                 .
                                                                 FIG




                           10 0                                 LVLDY
                                                                 T     '

                                                                           730
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 35 of 67


     U.S. Patent           Jul. 21, 2020    Sheet 31 of 44     US 10,719,833 B2




              00          34
                          .
                          FIG

       10 0                                        710

                                                         720
                                                                        35
                                                                        .
                                                                        FIG




                          32
                          .
                          FIG
                                           10 0                   730
       10 0
                                                                              700




       10 0
              CH10oHoHo   FIG
                          33
                          .
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 36 of 67


     U.S. Patent             Jul. 21, 2020   Sheet 32 of 44   US 10,719,833 B2




                                                   710

                                             720

                             10 C



                                    730
                       700




                                                              FIG
                                                              36
                                                              .
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 37 of 67


     U.S. Patent         Jul. 21 , 2020   Sheet 33 of 44          US 10,719,833 B2




                                                                         120




                                                           1000




           FIG . 37
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 38 of 67
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 39 of 67


     U.S. Patent         Jul. 21, 2020            Sheet 35 of 44    US 10,719,833 B2




                          43
                          .
                          FIG

     10 0
                                    -???

                                                        710
                                                              720     44
                                                                      .
                                                                      FIG



                          41
                          .
                          FIG

     10 d                                  10 0                         730
                                                                              700


                                                                       YVI
                          42
                          .
                          FIG
     10 0
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 40 of 67


     U.S. Patent            Jul. 21, 2020   Sheet 36 of 44         US 10,719,833 B2




                                                  710
                                            720
                           10 0



                                  730
                     700



                                                             FIG
                                                             .
                                                             45
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 41 of 67


     U.S. Patent        Jul . 21, 2020   Sheet 37 of 44          US 10,719,833 B2




                                                                        120




                                                          1000




           FIG. 46
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 42 of 67


     U.S. Patent         Jul. 21, 2020     Sheet 38 of 44   US 10,719,833 B2



                                     48
                                     .
                                     FIG                              .
                                                                      FIG
                                                                      49
        10 e                                  10 e




                               720


                                                              47
                                                              .
                                                              FIG

                        10 e

                                                             730
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 43 of 67


     U.S. Patent          Jul. 21, 2020      Sheet 39 of 44        US 10,719,833 B2




      10 e
                 O          52
                            .
                            FIG




                                                       710
                                                             720        53
                                                                        .
                                                                        FIG



                             50
                             .
                             FIG

      10 e
                                          10 e                          730
                                                                              700

                                                                       VA
                                                                    HiVII



      10 e
                     DO     51
                            .
                            FIG
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 44 of 67


     U.S. Patent          Jul. 21, 2020   Sheet 40 of 44              US 10,719,833 B2




                                                710
                                          720              11111 !


                           10 e



                                  730
                         700




                                                                     FIG
                                                                     54
                                                                     .
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 45 of 67


     U.S. Patent         Jul. 21, 2020   Sheet 41 of 44          US 10,719,833 B2




                                                                        120




                                                          100e




           FIG . 55
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 46 of 67


     U.S. Patent              Jul. 21, 2020        Sheet 42 of 44            US 10,719,833 B2

                                              Male Adapter
                                                  720

             Adapter Module 100



                   Processing                                        Memory
                       Unit                                            760
                       750




                                                               Input & Output
                                                                Mechanisms
                     Security                                       772, 774
                       Unit
                       755
                 ( e.g. encryption                                Bluetooth
                  and decryption                                Mechanisms
                   technology )                                      776

                                                              Communications
                                                                   Unit
                                                                   770


                                         Female Adapter
                                                  730




                                              FIG . 56
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 47 of 67


     U.S. Patent            Jul. 21, 2020      Sheet 43 of 44           US 10,719,833 B2



                                   Moblile Device 150




                                                                Memory
                   Processing                                     860
                     Unit
                      850
                                                                  App
                                                                  140




                                       Communications
                                              Unit
                                              870



                           Cellular                   Bluetooth
                         and / or WiFi               Mechanisms
                        Mechanisms                       876
                             872




                                            FIG . 57
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 48 of 67


     U.S. Patent           Jul. 21 , 2020       Sheet 44 of 44      US 10,719,833 B2



                           System Management Server 130



                                             Security
                                              Unit
                 Processing                   955                Memory
                    Unit                                           960
                     950               ( e.g. encryption
                                       and decryption
                                          technology )



                                       Communications
                                              Unit
                                               970


                                       Wired , Cellular
                                         and /or WiFi
                                        Mechanisms
                                               972




                                            FIG . 58
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 49 of 67


                                                         US 10,719,833 B2
                                    1                                                                        2
        METHOD AND SYSTEM FOR PERFORMING                                     “ Whigham reference” ), U.S. Pat. No. 7,085,556 to Offer (the
        MOBILE DEVICE - TO -MACHINE PAYMENTS                                 “ Offer reference ” ), U.S. Pat. No. 7,127,236 to Khan et al.
                                                                             (the “Khan reference” ), U.S. Pat. No. 7,721,958 to Belfer et
                          PRIORITY CLAIM                                     al. (the “ Belfer reference ” ), U.S. Pat. No. 8,396,589 to
                                                                        5    Katzenstein Garibaldi et al . (the “ Garibaldi reference” ), U.S.
        The present application is a continuation of U.S. patent             Pat. No. 8,489,140 to Weiner et al. ( the “ Weiner reference ” ),
     application Ser. No. 14 /335,762 , filed Jul. 18 , 2014 , now           and International Publication No. WO /2008 /083025 to Carl
     U.S. Pat. No. 9,547,859, which is a continuation of U.S.                 son ( the “ Carlson reference” ) .
     patent application Ser. No. 14 / 214,644, filed Mar. 14 , 2014 ,            The Whigham reference is directed to a system and
     now U.S. Pat. No. 8,856,045, which claims priority to U.S. 10           method for purchasing a product from an automatic vending
    Provisional Patent Application No. 61 /917,936 , filed Dec.              machine by means of a consumer's cellular telephone . The
    18 , 2013, and U.S. patent application Ser. No. 14 /214,644 is           consumer requests a product available from the vending
    a continuation - in -part of U.S. Design patent application Ser.         machine by dialing a specified telephone number that con
    No. 29/477,025, filed Dec. 18 , 2013, now U.S. Pat. No.                  nects the consumer's cellular telephone to a server operated
    D755,183 . The present application is based on and claims 15             by a billing agency. The server recognizes the request for the
    priority from these applications, the disclosures ofwhich are            product, creates a transaction record , and communicates a
    hereby expressly incorporated herein by reference.                       vend code to the consumer. Upon receiving the vend code
                                                                              from the server, the consumer transmits the vend code to the
              BACKGROUND OF THE INVENTION                                    vending machine. The vend code may be an RF code , an
                                                                        20   audible tone code, or a manual code. Upon receipt of the
       Disclosed herein are mobile device -to -machine payment               vend code from the consumer, the vending machine dis
     systems and , more specifically, mobile device - to -machine            penses the requested product.
     payment systems over a non -persistent network connection                   The Offer reference is directed to a vending machine that
     and featuring hands-free and manual modes.                        is designed to communicate with a cellular phone such that
        Vending machines (or “ automatic retailing ” machines), in 25 it dispenses a product when it receives information indicat
     the broadest sense , have been around for thousands of years. ing that the product has been selected . The Offer reference
     The first simple mechanical coin operated vending machines teaches permitting the cashless utilization of a vending
     were introduced in the 1880s. Modern vending machines machines via a communications service , such as a cellular
     stock many different types of products including, but not telephone . A response to a signal from the cellular telephone
     limited to drinks (e.g. water, juice , coffee , and soda ) and 30 from
     edible food products/items (e.g. snacks, candy, fruit , and          the vending machine that indicates that a connection has
    frozen meals ), as well as a wide variety of non - food items. been established between the vending machine and the
    In this fast paced world , vending machines are ubiquitous. cellular phonemay be a visual indication that is displayed on
        Vending machines are one type of “ payment accepting the cellular telephone. The vending machine outputs the cost
     unit” (payment accepting units are also referred to herein 35 of the product and that cost is debited from an account to pay
     generically as “ machines” ). A payment accepting unit (or for the product.
    machine ) is equipment that requires payment for the dis          The Khan reference describes a point of sale MicroAd
    pensing of products and /or services. In addition to vending apter device that enables payment transactions to be effected
    machines, payment accepting units can also be other through a purchaser's personal trusted device (e.g. the user
    machines that require payment for the dispensing of a 40                 selecting the micropayment application on his personal
    product and /or services including, but not limited to parking           trusted device and confirming or cancelling the purchase
    meters , toll booths, laundromat washers and dryers, arcade              thereon ) without relying upon tokens or prepayment cards.
    games , kiosks, photo booths, toll booths , transit ticket dis           In one embodiment, the MicroAdapter includes a transceiver
    pensing machines, and other known or yet to be discovered                configured to receive a purchase signal from the personal
    payment accepting units .                                        45trusted device including order and payment information. In
       In using a payment accepting unit, a user will (1 )             response , the MicroAdapter communicates via wireless tele
    approach the payment accepting unit , (2 ) determine from the      phony with a transaction authorizer to receive authorization
    face of the payment accepting unit the product ( or service )      for effectuating the purchase transaction . The Micro Adapter
    he desires, (3 ) insert payment ( e.g. coins, bills , or payment   can effectuate micropayment transactions authorized by a
    cards), and (4 ) input his selection into the payment accepting 50 Billing On Behalf of Others program administered through
    unit using a user interface (e.g. a series of buttons, a key pad , a wireless carrier /ISP or third party .
     touch screen , or other input mechanism using , for example,         The Belfer reference is directed to a system wherein a
     the column and row at which a product is located ). Based on vending machine has an audio code collector and a code
     the user's inputted selection , technology within the payment validator that is adapted to receive audio tones from a mobile
     accepting unit provides the desired product or service) to 55 device . The audio tones include authentication codes and
     the user.                                                         dispense codes to control dispensing of product from the
        As the number of people with internet -connected mobile vending machine . To start the transaction , the consumer
    devices proliferates , so does the variety of uses for such dials a unique set of symbols and digits to route the call to
    devices. Mobile payment is a logical extension .                   a verification server. The symbols and digits may correspond
         There is a large development effort around bringing 60 to a unique vending machine identification number and
    mobile payment to the retail sector in an effort to not only product identification numbers .
    provide options to the user, but also increased convenience .         TheGaribaldi reference is directed to an electronic device
        In recent years, many improvements to modern vending for the sale of intangible products through vending machines
    machines have been suggested . Many of the innovations that include interfaces to communicate with external periph
     relate to means for communicating with the vending 65 erals through the MDB protocol, the RS232 standard , and
    machine. Some of these communication innovations are the DEX protocol, an interface to communicate with users ,
    detailed in U.S. Pat. No. 6,584,309 to Whigham (the a communications system that enables it to act as part of a
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 50 of 67


                                                        US 10,719,833 B2
                                   3                                                                   4
     network and communicate with a central system , and a                for sending an authorization grant for funds to the mobile
     controller, that articulates the communication among the             device using long-range communication technology . The
     above -mentioned components , so as to enable a central             mobile device the forwards the authorization grant for funds
     system to perform diverse actions on a vending machine.             to the adapter module using short -range communication
         The Weiner reference is directed to a system and method       5 technology. The payment accepting unit dispenses the at
     for providing product or service with a cellular telephone .        least one product or service in response to receiving user
     The problem identified in the Weiner reference is that mobile        input to the payment accepting unit input mechanism if the
     communication devices are long-range electronic devices              adapter module has received the authorization grant.
    designed to be used for long-range communications .                      The adapter module may have security technology and the
     Eschewing the use of near- field communication because it
    requires special design ormodification of the mobile station
                                                                       10 server   may have security technology. The authorization
                                                                          request may be secured by the adapter module security
     ( e.g. the vending machine), the Weiner reference teaches a          technology to create a secured authorization request. The
    mobile communication device identifier, consisting of: a              authorization grant may be secured by the server security
     shielding defining a coverage area, the shielding arranged to        technology to create a secured authorization grant. The
    reduce radio signals originating externally of the coverage        15 secured authorization request and the secured authorization
    area to be less than a pre -determined signal strength ; an           grant are preferably undecipherable to the mobile device .
     antenna associated within the defined coverage area ; a                 The adapter module and the server may share a unique
    transceiver coupled to the antenna, the transceiver commu             private key. The adapter module may have encryption /
    nicating with a mobile station inserted within the defined            decryption technology and the server may have encryption /
     coverage area utilizing a signal strength greater than the        20 decryption technology. The authorization request may be
    pre-determined signal strength ; and a service control unit           encrypted by the adapter module encryption /decryption
     responsive to the transceiver , the service control unit respon      technology using the unique private key to create an
     sive to the communication output a signal indicative of an           encrypted authorization request. The encrypted authoriza
    authorization to provide a product or service .                       tion request may be decrypted by the server encryption /
         The Carlson reference is directed to a system and a           25 decryption technology using the unique private key. The
    method for using a portable consumer device such as a                 authorization grant may be encrypted by the server encryp
    mobile phone for payments and the like. One embodiment of             tion /decryption technology using the unique private key to
    the Carlson system is directed to a method that includes the          create an encrypted authorization grant. The encrypted
     steps of receiving a payment request message ( that includes         authorization grantmay be decrypted by the adaptermodule
    a request to pay for a product from a vendingmachine) from         30 encryption/decryption technology using the unique private
     a portable consumer device operated by a consumer , sending          key . The encrypted authorization request and the encrypted
     an authorization response message back to the vending                authorization grant are preferably undecipherable to the
    machine wherein the vending machine subsequently                     mobile device .
    prompts the consumer to enter a selection if the authoriza        The adapter module is preferably surrounded by two
    tion response message indicates that the consumer is autho- 35 zones, a payment zone and an authorization zone, wherein
    rized to make a purchase , and receiving an acknowledge        the payment zone is within the authorization zone . The
    ment message from the vending machine that the product adapter module sends the authorization request when the
    was purchased . The step of “ sending an authorization mobile device is within the authorization zone. The mobile
    response message back to the vending machine ” is per device forwards the authorization grant for funds to the
    formed by a remote payment server and would require a 40 adapter module when the mobile device is within the pay
    persistent network connection .                                ment zone. A third zone possible zone is a communication
                                                                   zone , the authorization zone being within the communica
            BRIEF SUMMARY OF THE INVENTION                         tion zone. The mobile device preferably receives advertising
                                                                   broadcast signals from the adapter module within the com
       Disclosed herein are mobile device -to -machine payment 45 munication zone .
    systems and, more specifically, mobile device -to -machine        The system may have a hands- free mode in which the
    payment systems over a non -persistent network connection payment accepting unit dispenses the at least one product or
    and featuring hands- free and manual modes.                    service without the user interacting with the mobile device .
       Described herein is a mobile -device -to -machine payment A display of the payment accepting unit may be used for
     system for facilitating a cashless transaction for purchase of 50 displaying funds available based on information from the
    at least one product or service by a user from a payment authorization grant. The input mechanisms of the payment
    accepting unit that preferably has input mechanisms. The accepting unitmay be used for receiving user selection input
    user has a mobile device that has both short -range commu          when the user interacts with the input mechanismsto select
    nication technology and long -range communication technol the at least one product or service to be dispensed .
    ogy. The payment accepting unit is capable of dispensing at 55 The adapter module may be an in -line dongle for in -line
    least one product or service. The system includes an adapter insertion within a multi-drop bus of the payment accepting
    module and a server. The adaptermodule is associated with unit. Further, the payment accepting unit may have a multi
     the payment accepting unit and has short- range communi drop bus to a payment receivingmechanism . Themulti -drop
    cation technology for communicating with the short -range bus may have a male adapter and a female adapter. The
    communication technology of themobile device . The server 60 adapter module may have a male adapter and a female
    has long -range communication technology for communicat adapter. The adapter module is preferably insertable in serial
     ing with the long - range communication technology of the with the multi -drop bus by connecting the male adapter of
    mobile device . The adapter module is for sending an autho         the adapter module to the female adapter of the multi-drop
     rization request for funds to the mobile device using short bus and by connecting the female adapter of the adapter
    range communication technology . The mobile device then 65 module to the male adapter of the multi -drop bus.
     forwards the authorization request for funds to the server             Also described herein is a method for using a mobile
     using long-range communication technology . The server is            device -to -machine payment system for facilitating a cash
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 51 of 67


                                                       US 10,719,833 B2
                                   5                                                                   6
     less transaction for purchase of at least one product or           zone , wherein the authorization zone is within the commu
     service by a user from a payment accepting unit may have           nication zone . The mobile device receives advertising
     input mechanisms. The user may have a mobile device                broadcast signals from the adapter module within the com
     having both short - range communication technology and             munication zone.
     long -range communication technology. The payments The method may have a hands - free mode in which the
     accepting unit is preferably capable of dispensing at least payment accepting unit dispenses the at least one product or
    one product or service . Themethod includes the steps of: (a )      service without the user interacting with the mobile device .
    sending an authorization request for funds to the mobile             Themethod may further include the steps of (a ) displaying
    device using short-range communication technology of an             funds available on a display of the payment accepting unit,
    adapter module associated with the payment accepting unit;       10 the funds available may be based on information from the
    (b ) receiving the authorization request for funds from the        authorization grant; and (b ) receiving user selection input
     short-range communication technology of the adapter mod           when the user interacts with input mechanisms of the
    ule at the short- range communication technology of the            payment accepting unit to select the at least one product or
    mobile device ; (c) forwarding the authorization request for       service to be dispensed .
    funds to a server using the long-range communication             15 The method    may include the step of inserting the adapter
    technology of the mobile device; (d ) receiving the authori
    zation request for funds from the long-range communication         module as an in - line dongle for in - line insertion within a
    technology of the mobile device at long -range communica           multi-drop bus of the payment accepting unit. The method
     tion technology of the server; (e ) sending an authorization      may include the step of inserting the adapter module in serial
     grant for funds to the mobile device using the long- range      20 with the multi -drop bus by connecting a male adapter of the
    communication technology of the server; (f) receiving the       adaptermodule to a female adapter of the multi - drop bus and
    authorization grant for funds from long-range communica         by connecting a female adapter of the adapter module to a
    tion technology of the server at the long -range communica      male adapter of the multi-drop bus .
     tion technology of the mobile device ; (g ) forwarding the        The subject matter described herein is particularly pointed
    authorization grant for funds to the adapter module using the25 out and distinctly claimed in the concluding portion of this
    short- range communication technology of the mobile             specification . Objectives, features , combinations, and
    device ; and (h ) receiving the authorization grant for funds   advantages described and implied herein will be more
     from the short-range communication technology of the readily understood upon consideration of the following
    mobile device at short-range communication technology of detailed description of the invention , taken in conjunction
     the adaptermodule. At least one product or service may then 30
    be dispensed from the payment accepting unit in response to with the accompanying drawings.
    receiving user input to the payment accepting unit input               BRIEF DESCRIPTION OF THE SEVERAL
    mechanism if the adapter module has received the authori                       VIEWS OF THE DRAWINGS
    zation grant.
       The method may include the steps of securing the autho- 35
    rization request using security technology associated with firstFIG“ communication
                                                                          . 1 is a schematic diagram that shows three zones: a
                                                                                          zone” ( e.g. “ Bluetooth range” ), a sec
    the adaptermodule to create a secured authorization request, ond “ authorization zone
    securing the authorization grant using security technology payment zone ( that can't,”beandzeroa )third  “ payment zone.” The
                                                                                                        is smaller than or equal to
    associated with the server to create a secured authorization
     grant, and the secured authorization request and the secured 40 (overlapping completely ) the authorization zone.
     authorization grant are preferably undecipherable to the              FIG . 2 is a schematic diagram that shows the three zone
    mobile device .                                                    of FIG . 1 with multiple users therein , the mobile -device - to
         The method may include the steps of (a ) sharing a unique     machine payment systems providing for managing and
     private key between the adapter module and the server, (b )       resolving multiple users .
     encrypting using the unique private key the authorization       45 FIG . 3 is a table that illustrates the hands - free credit or
     request using encryption /decryption technology associated         alert user principle .
     with the adapter module to create an encrypted authorization          FIG . 4 is a flow chart showing the logging RSSI at User
     request, (c) decrypting using the unique private key the Input
     encrypted authorization request using encryption /decryption       FIG . 5 is a block schematic that shows elements of the
     technology associated with the server , (d ) encrypting using 50 system including, but not limited to , the adapter module, the
     the unique private key the authorization grant using the machine, the mobile device, and exemplary servers, as well
     encryption/decryption technology associated with the server as communications therebetween .
     to create an encrypted authorization grant, ( e) decrypting        FIG . 6 is block schematic that shows there are three
     using the unique private key the encrypted authorization areas of encryption used (each is bi-directional) between the
     grant using encryption/decryption technology associated 55 adapter module, the machine, the mobile device, and/or
     with the adapter module, and (e ) the encrypted authorization exemplary servers.
     request and the encrypted authorization grant are preferably       FIG . 7 is a block diagram that communications , messag
     undecipherable to the mobile device .                            ing, vending sequence, and purchase flow between the
        The method may include the steps of (a ) surrounding the adapter module, the mobile device, and a system manage
     adapter module with two zones, a payment zone and an 60 ment server.
     authorization zone , wherein the payment zone is within the        FIG . 8A is a timing schematic diagram that shows addi
    authorization zone, (b ) the adapter module sending the tional elements and features of the system including, but not
    authorization request when the mobile device is within the limited to, communications medium , messaging , vending
    authorization zone; and (c) the mobile device forwarding the sequence , and purchase flow , when the user enters the
    authorization grant for funds to the adaptermodule when the 65 communication zone (Bluetooth Range).
    mobile device is within the payment zone. The adapter            FIG . 8B is a timing schematic diagram that shows addi
    module may also include a third zone , a communication tional elements and features of the system including, but not
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 52 of 67


                                                           US 10,719,833 B2
                                     7                                                                       8
     limited to , communications medium , messaging, vending                   FIG . 23 is a first side view of the in - line dongle adapter
    sequence , and purchase flow , when the user enters the module of FIG . 20, the second side being a mirror image of
     Authorization Zone .                                                  that shown .
         FIG . 8C is a timing schematic diagram that shows addi                 FIG . 24 is a first end view of a connector receptacle of the
     tional elements and features of the system including, but not 5 in - line dongle adapter module of FIG . 20 .
    limited to , communications medium , messaging , vending theFIGin -.line           25 is a second end view of a connector receptacle of
                                                                                            dongle adapter module of FIG . 20 .
     sequence, and purchase flow , when the user enters the
    Payment Zone and , in particular, detailing the hands-free theFIGin -line        . 26 is a perspective view taken from the first end of
                                                                                           dongle adaptermodule of FIG . 20 , the connectors
    mode alternative and the swipe mode alternative .
         FIG . 8D is a timing schematic diagram that shows addi- 10 isandinserted cables between       which the in -line dongle adaptermodule
    tional elements and features of the system including ,but not purposes . being shown in broken lines for environmental
     limited to , communications medium , messaging, vending
    sequence, and purchase flow , in a vending transaction ofFIG                the
                                                                                     . 27 is a perspective view taken from the second end
                                                                                      in -line dongle adapter module of FIG . 20 , the con
     including a loop for multiple transactions.                        15 nectors and cables between which the in - line dongle adapter
         FIG . 8E is a timing schematic diagram that shows addi module is inserted being shown in broken lines for envi
    tional elements and features of the system including ,but not ronmental purposes .
     limited to , communications medium , messaging , vending                  FIG . 28 is a perspective view of the in - line dongle adapter
     sequence, and purchase flow , in the Login mode.                      module of FIG . 20 within a vending machine .
         FIG . 8F is a timing schematic diagram that shows addi- 20 FIG . 29 is a perspective view of the exemplary third
     tional elements and features of the system including, but not preferred in - line dongle adapter module with a gap indicat
    limited to , communications medium , messaging , vending ing the in - line dongle adaptermodule can be of any length .
    sequence, and purchase flow , during Module tup .                           FIG . 30 is a front plan view of the in -line dongle adapter
         FIG . 8G is a timing schematic diagram that shows addi module of FIG . 29 .
    tional elements and features of the system including ,but not 25 module    FIG . 31 is a back plan view of the in -line dongle adapter
     limited to , communications medium , messaging, vending                            of FIG . 29 .
    sequence, and purchase flow , during Account Check /Update .                FIG . 32 is a first side view of the in - line dongle adapter
         FIGS. 9A - 9E are flow charts that show exemplary steps module of FIG                   . 29 , the second side being a mirror image of
     and features of the system including, but not limited to , 30 thatFIGshown            .
    communications, messaging , vending sequence , and pur in -line.dongle             33 is a first end view of a connector receptacle of the
                                                                                                 adapter module of FIG . 29 .
     chase flow .
                                                                               FIG   . 34   is
         FIGS . 10A - 10D show an exemplary mobile device with a the in - line dongle adapter  a second   end view of a connector receptacle of
     graphical representation of an exemplary mobile application                                               module of FIG . 29 .
     shown thereon , themobile application being used as part of 35 theFIGin -line   . 35 is a perspective view taken from the first end of
                                                                                           dongle adapter module of FIG . 29 , the connectors
    the mobile -device- to -machine payment systems.
         FIG . 11 is a perspective view of the exemplary first is inserted between
                                                                           and    cables
                                                                                            being
                                                                                                        which the in -line dongle adapter module
                                                                                                     shown   in broken lines for environmental
    preferred in -line dongle adapter module .                             purposes.
         FIG . 12 is a front plan view of the in -line dongle adapter          FIG . 36 is a perspective view taken from the second end
    module of FIG . 11 .                                                40 of the in -line dongle adapter module of FIG . 29 , the con
         FIG . 13 is a back plan view of the in - line dongle adapter nectors and cables between which the in -line dongle adapter
    module of FIG . 11 .                                                   module is inserted being shown in broken lines for envi
         FIG . 14 is a side view of the in - line dongle adapter ronmental purposes .
    module of FIG . 11 in accordance with some implementa                       FIG . 37 is a perspective view of the in - line dongle adapter
    tions.                                                              45 module of FIG . 29 within a vending machine .
         FIG . 15 is a first end view of a connector receptacle of the          FIG . 38 is a perspective view of the exemplary fourth
     in -line dongle adapter module of FIG . 11 .                          preferred in - line dongle adapter module with two vertical
         FIG . 16 is a second end view of a connector receptacle of gaps indicating the in- line dongle adapter module can be of
     the in - line dongle adapter module of FIG . 11.                      any width .
         FIG . 17 is a perspective view taken from the first end of 50 FIG . 39 is a front plan view of the in - line dongle adapter
    the in -line dongle adapter module of FIG . 11, the connectors module of FIG . 38 .
     and cables between which the in - line dongle adapter module               FIG . 40 is a back plan view of the in - line dongle adapter
     is inserted being shown in broken lines for environmental module of FIG . 38 .
    purposes .                                                                 FIG . 41 is a first side view of the in -line dongle adapter
         FIG . 18 is a perspective view taken from the second end 55 module of FIG . 38 , the second side being a mirror image of
    of the in - line dongle adapter module of FIG . 11, the con            that shown .
    nectors and cables between which the in - line dongle adapter               FIG . 42 is a first end view of a connector receptacle ofthe
    module is inserted being shown in broken lines for envi                 in - line dongle adapter module of FIG . 38 .
    ronmental purposes.                                                        FIG . 43 is a second end view of a connector receptacle of
         FIG . 19 is a perspective view of the in - line dongle adapter 60 the in -line dongle adapter module of FIG . 38 .
    module of FIG . 11 within a vending machine.                               FIG . 44 is a perspective view taken from the first end of
         FIG . 20 is a perspective view of the exemplary second the in -line dongle adapter module of FIG . 38, the connectors
    preferred in -line dongle adapter module .                             and cables between which the in - line dongle adapter module
         FIG . 21 is a front plan view of the in - line dongle adapter is inserted being shown in broken lines for environmental
    module of FIG . 20 .                                                65 purposes .
         FIG . 22 is a back plan view of the in - line dongle adapter          FIG . 45 is a perspective view taken from the second end
    module of FIG . 20 .                                                   of the in - line dongle adapter module of FIG . 38 , the con
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 53 of 67


                                                         US 10,719,833 B2
                                 9                                                                      10
     nectors and cables between which the in -line dongle adapter        connects with a payment receiving mechanism ( e.g. the coin
    module is inserted being shown in broken lines for envi mechanism ), disconnecting the wire (so that there are two
    ronmental purposes.                                                  loose ends, such as a male connection end or adapter of an
        FIG . 46 is a perspective view of the in - line dongle adapter MDB and a female connection end or adapter of an MDB ),
    module of FIG . 38 within a vending machine .                     5 plugging (inserting) the adapter module 100 in serial (" in
       FIG . 47 is a perspective view of the exemplary fifth line ” ) with the wire (for example , connecting the MDB
    preferred in -line dongle adapter module and , specifically, the female adapter to a male adapter of the adapter module 100
     longitudinal center portion thereof, the dashed line depiction and connecting the MDB male adapter to a female adapter
    of the sides indicating the sides of the in - line dongle adapter of the adapter module 100 ), tucking the wire and the
    module can be of any shape or curvature .                         10 installed adapter module 100 back into position , and “ pow
       FIG . 48 is a front plan view of the in -line dongle adapter ering up ” (turning on ) the machine 120. Most vending
    module of FIG . 47 .                                                   machines made since 1995 have this industry standard MDB
       FIG . 49 is a back plan view of the in - line dongle adapter         technology that would allow this easy 30 -second installa
    module of FIG . 47 .                                                    tion . On machines without MDB technology , the adapter
       FIG . 50 is a side view of the in - line dongle adapter          15 module 100 can be configured or designed to work with
    module of FIG . 47 in accordance with some implementa                  other serial protocols or activate a switch . In essence the
    tions.                                                                 adapter module 100 simulates establishing payment on
        FIG . 51 is a first end view of a connector receptacle of the      payment accepting unit 120 in much the same manner as
    in - line dongle adapter module of FIG . 47 .                          other alternative forms of payment (e.g. cash ).
        FIG . 52 is a second end view of a connector receptacle of      20 Non- persistent Network Connection: Although payment
    the in - line dongle adapter module of FIG . 47 .                      accepting units (or “ machines” ) that accept only cash (e.g.
        FIG . 53 is a perspective view taken from the first end of         paper currency and coins) may not require a connection
    the in -line dongle adapter module of FIG . 47 , the connectors        (persistent or non -persistent) to a network , traditional pay
    and cables between which the in - line dongle adapter module           ment accepting units that accept cashless payments (e.g.
     is inserted being shown in broken lines for environmental          25 credit   cards, debit cards, and alternative mobile device
                                                                            payment methods using , for example , smart phones) require
     purposes.
        FIG . 54 is a perspective view taken from the second end           a persistent connection to a network (wired or wireless) to
     of the in -line dongle adapter module of FIG . 47 , the con            facilitate the cashless payments. In other words, without a
     nectors and cables between which the in -line dongle adapter          persistent (ongoing or accessible on demand ) network con
    module inserted being shown in broken lines for envi-               30 nection , traditional payment accepting units cannot accept
    ronmental purposes.                                                    cashless payments.Most traditionalpaymentaccepting units
      FIG . 55 is a perspective view of the in - line dongle adapter   that accept cashless payments include the technology to
    module of FIG . 47 within a vending machine.                       accomplish this persistent network connection that allows
        FIG . 56 is a block diagram of an exemplary adapter them to connect to a remote server. If the network connec
    module .                                                        35 tion to a traditional machine is temporarily interrupted ,
         FIG . 57 is a block diagram of an exemplary mobile cashless payments will be temporarily unavailable . If the
     device .                                                          machine is located in a location where no signal is available ,
        FIG . 58 is a block diagram of an exemplary server.            cashless payments will not be possible . The Whigham
                                                                       reference, the Offer reference , and the Belfer reference
                 DETAILED DESCRIPTION OF THE                        40 disclose alternative payment accepting units that accept
                              INVENTION                                cashless payments by using the user's cellular phone to
                                                                       allow the user to manually input coding to a remote server
        Disclosed herein are mobile device -to -machine payment and , thereby act as an on -demand bridge network connec
    systems and , more specifically , mobile-device - to -machine tion . These references, however, require significant user
     payment systems over a non -persistent network connection . 45 interaction with the cellular telephone to effectuate the
     The mobile device -to -machine payment systems disclosed transaction . In addition to using a mobile device 150 as an
    herein focus on the unattended retail space ( e.g. a payment intermediary between the payment accepting units 120 and
    accepting unit 120 or machine 120). More specifically, the server 130 , mobile device - to -machine payment systems
    mobile -device- to -machine payment systems disclosed described herein minimize (manual mode ) or eliminate
    herein allow a user (having a mobile device 150 with a 50 (hands -free mode ) user interaction with the mobile device
    mobile application 140 thereon ) to make a cashless purchase 150. Further, somemobile device -to -machine payment sys
    from a payment accepting unit 120 (having an adapter tems described herein facilitate the acceptance of cashless
    module 100 associated therewith ).                                 payments without requiring any network connection near the
         The mobile - device -to -machine payment systems payment accepting unit 120. Mobile -device - to -machine
    described herein can be implemented with one or more of 55 payment systems described herein that are located in a
    the following features : easy installation feature , a non remote location where no signal is available, therefore, can
    persistent network connection feature; a manual (swipe to accept cashless payments .
    pay ) mode feature; a hands-free mode feature; and a mul              Manual (Swipe to Pay ) Mode: Using a “ swipe to pay”
     tiple vending transactions (multi -vend) feature .                 feature (or just “ swipe” ) refers to a user's action imple
        Easy Installation : Installation is very easy , requires no 60 mented on his mobile device 150 in which he quickly
    tools, requires no configuration , and takes as little as 30 brushes his finger (or other pre-determined interaction ) on
    seconds . This is accomplished by using an adapter module the mobile device's touch screen 152 (or other input device
     100 such as an in -line dongle (a hardware device with associated with the mobile device 150 ). From the user's
    software thereon ) design for in -line insertion within a multi perspective, when the user is within range, a pre - installed
     drop bus (MDB ) of a paymentaccepting unit (e.g. a vending 65 mobile application 140 automatically connects to the pay
    machine). Installation is as simple as " powering down” ment accepting unit 120 (e.g. a vending machine ). The
     ( turning off ) the machine 120 , identifying the “wire” that mobile application 140 might display (on the touch screen
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 54 of 67


                                                         US 10,719,833 B2
                                  11                                                                    12
    152) a prepaid balance that the user “ swipes ” to transfer                                    Definitions
    payment to the payment accepting unit 120. The user could
    observe the transferred funds on the touch screen 152 of the            Before describing the mobile device-to -machine payment
    mobile device 150 and/or on the display 122 , 124 of the             systems and the figures , some of the terminology should be
    payment accepting unit 120. The transaction is completed         5 clarified . Please note that the terms and phrases may have
    just as if cash was inserted in the machine 120 with the user       additional definitions and /or examples throughout the speci
    inputting his selection on the payment accepting unit 120           fication . Where otherwise not specifically defined , words,
    and the payment accepting unit 120 dispensing the product           phrases, and acronyms are given their ordinary meaning in
    or service . After the selection is made , the change is returned   the art. The following paragraphs provide some of the
    to the mobile device 150 and this may be shown on the touch      10 definitions for terms and phrases used herein .
    screen 152 of the mobile device 150 .                                  Adapter Module 100 : As shown in FIGS. 1 and 2 , the
       Hands- Free Mode: A “ hands-free pay ” feature (or just                adapter module 100 is a physical device that is installed
    “ hands- free” ) would most likely be used with “ favorite”               in a machine 120 (a payment accepting unit 120 ). The
    payment accepting units 120 ( e.g. a vending machine at                   shown exemplary adapter module 100 is an in -line
    work or school). From the user's perspective, he would           15       dongle (a hardware device with software thereon)
    approach the favorite payment accepting unit 120 and notice               device that may be inserted in -line within a multi-drop
    that the display 122, 124 of the payment accepting unit 120               bus (MDB ) of a machine 120. The adapter module 100
    showed funds available, he would select the product or                    bridges the communication between the machine 120
    service using the payment accepting unit's input mecha                    and a mobile device 150. Although described as a
    nisms (e.g.buttons 126 or a touch screen display 124 shown       20       unique component, it should be noted that the adapter
    in FIG . 19), and he would retrieve his dispensed services or            module 100 could be implemented as a plurality of
    products . It would be that simple . More specifically , when             devices or integrated into other devices ( e.g. compo
    the user is within range, a pre - installed mobile application            nents of a machine 120 ). In its unique component form ,
     140 automatically connects to the payment accepting unit                 the adapter module 100 can be easily inserted into a
     120 (e.g. a vending machine ). The user may leave themobile     25      machine 120 so that the machine 120 is able to perform
    device 150 in a pocket, purse , briefcase , backpack , or other           new features with the assistance of the adapter module
    carrier. As the user approaches the payment accepting unit                 100. FIG . 56 shows exemplary components associated
    120 and is in approximately “ arms-length ” distance (e.g. 3             with the adapter module 100. The shown example may
    to 5 feet), the user could observe the transferred funds on the          be divided into multiple distinct components that are
    display 122, 124 of the payment accepting unit 120. The          30       associated with each other or the example may be
    transaction is completed just as if cash was inserted in the              incorporated into or drawn from other technology (e.g.
    machine 120 with the user inputting his selection on the                  a computer or a payment accepting unit) as long as the
    payment accepting unit 120 and the payment accepting unit                 components are associated with each other.
     120 dispensing the product or service . After the selection is        Mobile Device 150 and Application 140 (also referred to
    made, the change is returned to the mobile device 150. FIG . 35           as a " mobile application ,” “ mobile app,” or “ app ” ): In
     3 details when the hands- free mode would be available .                 general, a mobile device 150 may be a user's personal
       Multiple Vending Transactions (Multi -Vend ): Both the                mobile device 150. The mobile device 150 ( with a
    “ swipe to pay ” feature and the “ hands-free pay” feature               mobile application 140 thereon ) acts as a communica
    could be used multiple times in sequence (implemented , for               tion bridge between the adapter module 100 (associated
    example , as a loop ) so that a user may make multiple 40                 with a payment accepting unit 120 ) and the server 130 .
    purchases. After making his first selection and receiving his             The mobile device 150 and application 140 , however,
     product (or service ), the user would observe that additional            are not “ trusted ” in that the communications ( transmis
    funds were available on the display 122 , 124 on the payment              sions) it passes are encrypted . Encrypted (secured )
     accepting unit 120. He could make another selection (or                  communications are undecipherable (unencryptable ,
    multiple selections ) and receive additional product(s) (or 45            unreadable , and /or unusable ) by themobile device 150 .
     service (s)).More specifically, the display 122 , 124 may reset          This keeps the passed communications secured and
    as if the transaction is complete , but then , because the user           safe from hacking. Exemplary mobile devices include ,
    is still standing in range , the mobile application 140 would            but are not limited to smart phones, tablet or laptop
     send another credit to the payment accepting unit 120 ,                  computers, or personal digital assistants (PDAs), smart
    allowing for a second purchase. When the walks away, the 50               cards, or other technology ( e.g. a hardware -software
     system clears (e.g. returns unused funds to the mobile                   combination ) known or yet to be discovered that has
     application 140 on the mobile device 150 .                               structure and /or capabilities similar to the mobile
        The features described above, alone or in combination                 devices described herein . The mobile device 150 pref
     with other features described herein will revolutionize the              erably has an application 140 (app 140 ) running on it .
     hundred billion dollar automated retail industry. The exem- 55            The term “ app ” is used broadly to include any software
     plary hardware is very low cost and there are no reoccurring             program (s ) capable of implementing the features
     fees because no cellular connection is required on the                   described herein . FIGS. 10A - 10D show exemplary
     machine 120. Using the mobile device -to -machine payment                mobile devices 150 with associated apps 140 associated
     systems described herein , operators can increase frequency              therewith . It should be noted that the phrase “ mobile
     of visits and items sold with each visit.                    60          device " can be assumed to include the relevant app
       Mobile -device -to -machine payment systems described                  unless specifically stated otherwise . Similarly , it should
     herein may be implemented as an apparatus and /or method                 be noted that an “ app ” can be assumed to be running on
     for enabling payments to a machine 120 via a mobile device               an associated mobile device unless specifically stated
     150. Exemplary mobile-device - to -machine payment sys                   otherwise . FIG . 57 shows exemplary components asso
     tems may be better understood with reference to the draw- 65             ciated with the mobile device 150. The shown example
     ings, but the shown mobile device -to -machine payment                   may be divided into multiple distinct components that
     systems are not intended to be of a limiting nature .                    are associated with each other or the example may be
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 55 of 67


                                                     US 10,719,833 B2
                                13                                                                 14
        incorporated into or drawn from other technology ( e.g.           keeps an accounting. The balance may represent, for
        the cell phone itself) as long as the components are              example , " cash ” or it may be a “ promotional value ”
        associated with each other.                                       that represents funds that may be spent under certain
      Payment Accepting Unit 120 (or Machine 120 ): A pay                 circumstances . If these funds begin to be depleted , the
        ment accepting unit 120 (or machine 120 ) is equipment    5        user may be notified (e.g. via the application 140 on the
        that requires payment for the dispensing of an product            mobile device 150 ) that additional funds need to be
        and /or service. Payment accepting units 120 may be               designated and/or transferred .Alternatively, funds from
        vending machines, parking meters , toll booths, laun              other sources (e.g. the funding source server 160 ) may
        dromat washers and dryers, arcade games , kiosks ,                be automatically transferred to restore a predetermined
        photo booths, toll booths , transit ticket dispensing     10      balance . The balance may also be increased based on a
        machines , and other known or yet to be discovered                promotion (e.g. points earned or coupons). As shown in
        payment accepting units 120. Some payment accepting               FIG . 58 , the server includes appropriate processors
        units 120 can accept cashless payments (payments                  950 ,memory 960 (which would keep an accounting of
        other than cash (paper currency and coins )) by accept            the user's balance in a manner similar to a gift card ) ,
        ing payment from , for example, credit cards, debit       15      and communication systems 970. As shown, the com
        cards , and mobile devices.                                       munications unit 970 of the server 130 includes long
      Network Connections : For purposes of this discussion , a            range communication technology ( e.g. cellular technol
        persistent network connection is a wired or wireless              ogy and WiFi mechanisms). The server 130 also
        communications connection that is ongoing ( e.g. a                includes a security unit 955 for encrypting and decrypt
        dedicated connection, a dedicated online connection ,     20      ing messages . The server 130 receives an AuthRequest
        and /or a hardwired connection ) or accessible on                  from the adapter module 100 (via a mobile device 150 )
        demand (e.g. the ability for the machine to make a                and , if funds are available, returns the AuthGrant for
        temporary connection to a server or the ability for the         funds. FIG . 58 shows exemplary components associ
         user to contact a server from his mobile device ).             ated with the server 130. The shown example may be
          Typically the persistent network connection has been 25      divided into multiple distinct components that are asso
        conducted over “ long -range communication technol             ciated with each other or the example may be incor
        ogy ” (e.g. hardwired , telephone network technology ,          porated into or drawn from other technology ( e.g. a
        cellular technology, WiFi technology, wide area net            computer or a main frame) as long as the components
        work (WAN ), local area network (LAN ), or any wired            are associated with each other .
        or wireless communication technology over the inter- 30 Advertise Presence: Each adapter module 100 advertises
        net that is known or yet to be discovered ). Traditionally,     its presence by broadcasting signals (advertising broad
        machines that accept payment other than cash require a         cast signals ) to mobile devices in the zones 102 , 104,
        persistent (ongoing or accessible on demand ) connec           016. Each adapter module 100 can listen other
         tion to a network to facilitate payment. This is true for      adapter modules' advertisements
        machines that accept, for example , credit cards and 35 Received Signal Strength Indicator (RSSI): The adapter
        debit cards. The payment accepting units 120 described         module 100 may have a self -calibrating signal strength
        herein do not require a traditional persistent network          to determine zone thresholds ( e.g. a payment zone
        connection . The user's mobile device 150 acts as a            threshold ). At the time the user selects an item (product
        communication bridge between the adaptermodule 100              or service ) from the payment accepting unit 120 , the
         and the server 130. Communications between user 40            Received Signal Strength Indicator (RSSI) is logged .
        mobile devices 150 and the servers (e.g. a system               At this moment, it is presumed the user is within
        management server 130 and /or a funding source server          " arms-length " (which may be a predetermined length
         160 ) take place using long-range communication tech           approximating the distance of a user standing in front
        nology . Communications between user mobile devices             of a machine for the purpose of making a purchase )
         150 and the adapter module 100 ofthe payment accept- 45        from the payment accepting unit 120. Mathematical
        ing unit 120 take place using “ short-range communi            computation (In -Range Heuristics ) is conducted to
        cation technology ” (e.g. Bluetooth (e.g. Bluetooth 4.0 ,       derive the optimal RSSI threshold at which point
        Bluetooth Smart, Bluetooth LE (Low Energy ) , near             payment should be triggered by an application 140 on
        field communication , Ultra Wideband (UWB ), RFID ,             a mobile device 150. The threshold may be payment
        infrared wireless , induction wireless, or any wired or 50      accepting unit specific and can vary over a period of
        wireless technology that could be used to communicate          time. This optimal zone threshold is preferably reported
        a small distance ( e.g. approximately a hundred feet or         to the mobile device 150 during an initial handshake .
         closer ) that is known or yet to be discovered ). Neither  In -Range Heuristics : Mathematical computation that
        the adaptermodule 100 nor the payment accepting unit            determines the RSSI threshold to determine when a
         120 , therefore require a traditional persistent long- 55     user is in the authorization zone 104 and /or payment
         range wireless network connection . The exemplary              zone 102. This computation can take into consideration
        communications technology shown in the figures may              numerous historical data points as well as transaction
        be replaced with alternative like communications tech           specific information such as which mobile device 150
        nology and , therefore, specific shown communications           is being used , payment accepting unit type , among
        technologies are notmeant to be limiting . For example 60      other factors . Preferably the RSSI is logged while the
        WiFi technology could be replaced with another long            user ismaking his selection (this is the one time in the
         range communication technology.                                entire process that the user definitely will be “ in range ”
      Server: A server is the host processing server thatmay be         (e.g. they will be arm's length from the machine 120
        operated by the company running the system . For each           because they are physically interacting with the
        user , the server 130 preferably maintains at least one 65     machine 120 ). The type of user mobile device 150 ,
        “ virtual wallet” having at least one “balance” (which         accelerometer data ( e.g. is the user moving or station
         can be $ 0 ) of designated funds for which the server 130     ary ), and /or other information may also be logged
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 56 of 67


                                                       US 10,719,833 B2
                                 15                                                                  16
        while the user is making his selection . The adapter               time to make a purchase . The authorized amount may
        module 100 can give a reference RSSI for the payment               be considered to be the " wallet balance ” that is held in
        zone 102 for the machine 120 , and the application 140             a virtual “wallet."
         can make a +/- adjustment based on the specific mobile          Synchronization : Time may be synchronized to the
        device 150 on which it is installed. Over a period of 5            adapter module 100 from the server 130. The server
         time, the system continues to improve itself based on             130 sends time information with encrypted messages
         additional data points.                                           and the adapter module 100 uses the time encoded in
      Authorization Request ( AuthRequest ): When a user                    the messages for synchronization .
         enters the authorization zone 104 , the mobile device           The mobile -device - to -machine payment systems and
         150 notifies the adapter module 100 and the adapter 10             components thereof may have associated hardware ,
        module 100 sends the secured authorization request                 software, and /or firmware (a variation , subset, or
        (e.g. the encrypted authorization request) as a “mes               hybrid of hardware and /or software ). The term "hard
        sage” (also referred to as a communication or trans                ware” includes at least one “ processing unit ,” “ proces
        missions) to the server 130 via the mobile device 150 .            sor," " computer,” “ programmable apparatus," and /or
        Encryption may be performed by a security unit 755 15              other known or yet to be discovered technology capable
        (security technology that may be associated with the               of executing instructions or steps ( shown as processing
        processing unit 750 and /or the memory 760 ). Signifi              unit 750 in FIG . 56 , processing unit 850 in FIG . 57 , and
        cantly , the AuthRequest is a request for authorization of         processing unit 950 in FIG . 58 ). The term " software”
         funds, not a request for authorization of a transaction .         includes at least one “ program ," " subprogram ," " series
         The purpose of the funds is irrelevant to the server 30. 20       of instructions," or other known or yet to be discovered
      Authorization Grant Token ( AuthGrant): This is a “mes               hardware instructions or hardware -readable program
        sage ” (also referred to as a communication or trans                code. Software may be loaded onto hardware (or firm
        missions) encrypted by the security unit 955 (security              ware ) to produce a “ machine," such that the software
        technology ) of the server 130 with the unique private              executes on the hardware to create structures for imple
        key for the adapter module 100. The secured authori- 25            menting the functions described herein . Further, the
        zation grant ( e.g. the encrypted authorization grant) is           software may be loaded onto the hardware (or firm
         passed from the server 130 ( via the mobile device 150)            ware ) so as to direct the mobile device -to -machine
        to the adapter module 100 in the form of a message .                payment systems (and components thereof) to function
         The mobile device 150 , however , is not able to decrypt            in a particular manner described herein or to perform a
         and read the message . The authorization grant is in 30             series of operational steps as described herein . “ Hard
        response to the authorization request. The amount of                ware ” such as the adapter module 100 , mobile device
        the funds granted by the AuthGrantmay be determined                  150 , and payment accepting unit 120 may have soft
        by factors including, but limited to , the ount of                  ware ( e.g. programs and apps) loaded thereon . The
         funds available ( or, if funds are not available , a mini          phrase " loaded onto the hardware ” also includes being
        loan could be granted ), a pre-authorized amount (e.g. 35           loaded into memory (shown asmemory 760 in FIG . 56 ,
         set by the server, set by the user during set-up , set by          memory 860 in FIG . 57, and memory 960 in FIG . 58 )
         the funding source, or a standard amount), limited by              associated with or accessible by the hardware . The term
        time (e.g. only a certain amount per hour, or a prede               “ memory ” is defined to include any type of hardware
        termined amount at specific times of the day ), limited             (or other technology ) -readable media (also referred to
         to the maximum amount of an item on the machine (or 40             as computer-readable storage medium ) including, but
        enough for two or three items in the machine ), or one              not limited to , attached storage media (e.g. hard disk
        or more of these and other factors. Significantly , the             drives, network disk drives , servers ), internal storage
        AuthGrant makes the funds available , but does not                 media (e.g. RAM , ROM , EPROM , FLASH -EPROM ,
         authorize a transaction . The AuthGrant may have an                or any other memory chip or cartridge ), removable
         associated expiration period in that itmay expire if it is 45      storage media (e.g. CDs, DVDs, flash drives, memory
        not used in a pre -determined time period. The length of            cards, floppy disks, flexible disks ), firmware , and /or
        time before the AuthGrant expires may be determined                 other known or yet to be discovered storage media .
        by factors including , but not limited to , the trustwor            Depending on its purpose, the memory may be transi
        thiness of the user (e.g. the user has a long history with          tory and /or non -transitory. Appropriate "messages,"
         the system or some known provider (e.g. credit card 50             “ communications," " signals," and/or “ transmissions”
         provider , bank , or credit union ), the user has a good           (that includes various types of information and /or
        credit rating , or the user has a large wallet balance ), a         instructions including , but not limited to , data, com
        pre -authorized timeperiod ( e.g. setby the server, set by          mands, bits , symbols, voltages , currents, electromag
        the user during set-up , set by the funding source , or a           netic waves,magnetic fields or particles, optical fields
        standard time period ), limited by time (e.g. predeter- 55          or particles , and /or any combination thereof) over
        mined time periods at specific times of the day such as             appropriate " communication paths,” “ transmission
        longer times during breakfast, lunch , and dinner), lim             paths,” and other means for signal transmission includ
        ited by the machine or the products or services sold in             ing any type of connection between two elements on
        the machine , limited by the number of other users near             the system ( the system including, for example, the
        the machine (e.g. if it is a crowded machine, the 60                adapter module 100, mobile device 150 , payment
        AuthGrantmay expire faster ), or one or more of these               accepting unit 120 , hardware systems and subsystems,
         and other factors . The AuthGrant remains valid until it            and memory ) would be used as appropriate to facilitate
        expires or some other event occurs to end its validity               controls and communications.
        ( e.g. the user cancels it). This means that under normal        It should be noted that the terms “ programs” and “ sub
         circumstances the mobile device 150 will hold the 65               programs” are defined as a series of instructions that
         AuthGrant authorizing use of funds for a pre-deter                 may be implemented as software (i.e. computer pro
        mined time period that will allow the user sufficient                gram instructions or computer-readable program code )
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 57 of 67


                                                     US 10,719,833 B2
                                17                                                                   18
        that may be loaded onto a computer to produce a                  and /or WiFi mechanisms872 ) for communicating with
        “ machine ,” such that the instructions that execute on          the server 130 and short -range communications (shown
        the computer create structures for implementing the              as Bluetooth mechanisms 876 ) for communicating with
        functions described herein or shown in the figures.              the adapter module 100 .
        Further, these programs and subprograms may be 5               When used in relation to “ communications ," " signals,”
        loaded onto a computer so that they can direct the               and /or “ transmissions,” the terms “ provide” and “ pro
        computer to function in a particular manner, such that           viding ” (and variations thereof) are meant to include
        the instructions produce an article of manufacture               standard means of provision including “ transmit ” and
        including instruction structures that implement the              “ transmitting,” but can also be used for non - traditional
        function specified in the flow chart block or blocks. The 10     provisions as long as the “ communications,” “ signals,”
        programs and subprogramsmay also be loaded onto a                and /or “ transmissions” are “ received ” (that can also
        computer to cause a series of operational steps to be            mean obtained ). The terms “ transmit ” and “ transmit
       performed on or by the computer to produce a com                  ting ” (and variations thereof) are meant to include
       puter implemented process such that the instructions              standard means of transmission , but can also be used
       that execute on the computer provide steps for imple- 15           for non -traditional transmissions as long as the " com
       menting the functions specified in the flow chart block           munications,” “ signals ,” and /or “ transmissions” are
       or blocks. The phrase " loaded onto a computer” also              “ sent .” The terms“ receive ” and “ receiving” ( and varia
       includes being loaded into the memory of the computer              tions thereof) are meant to include standard means of
       or a memory associated with or accessible by the                   reception , but can also be used for non -traditional
       computer. Separate, albeit interacting , programs and 20           methods of obtaining as long as the " communications,”
       subprogramsmay be associated with the adapter mod                  " signals,” and/or “ transmissions ” are “ obtained .”
       ules 100 , the server 130 , and the mobile device 150           The term “ associated ” is defined to mean integral or
       ( including the mobile application 140 ) and these pro             original, retrofitted , attached , connected ( including
        grams and subprograms may be divided into smaller                  functionally connected ), positioned near , and /or acces
        subprograms to perform specific functions.                25      sible by . For example , if the user interface ( e.g. a
      The terms “ messages," " communications," " signals,”               traditional display 122 (FIG . 19 ), a touch screen display
        and /or “ transmissions” include various types of infor            124 (FIG . 19 ), a key pad 126 (FIG . 19 ), buttons 126
       mation and/or instructions including , but not limited to,         (FIG . 19, shown as part of the key pad 126 ), a keyboard
        data, commands, bits , symbols, voltages, currents, elec          (not shown ), and /or other input or outputmechanism )
        tromagnetic waves, magnetic fields or particles, optical 30        is associated with a payment accepting unit 120 , the
        fields or particles , and /or any combination thereof.            user interface may be original to the payment accepting
        Appropriate technology may be used to implement the               unit 120 , retrofitted into the payment accepting unit
       “ communications," " signals,” and /or “ transmissions ”           120 , attached to the payment accepting unit 120 , and /or
       including, for example, transmitters, receivers , and              a nearby the payment accepting unit 120. Similarly,
       transceivers. “ Communications," " signals," and /or 35            adapter modules 100 may be associated with payment
       " transmissions” described herein would use appropri                accepting units 120 in that the adapter modules 100
        ate technology for their intended purpose . For example ,         may be original to the payment accepting unit 120 ,
       hard -wired communications (e.g. wired serial commu                retrofitted into the payment accepting unit 120 ,
       nications ) would use technology appropriate for hard              attached to the payment accepting unit 120 , and /or a
       wired communications , short-range communications 40               nearby the payment accepting unit 120 .
        (e.g. Bluetooth ) would use technology appropriate for         It should be noted that relative terms are meant to help in
       close communications, and long-range communica                      the understanding of the technology and are not meant
       tions (e.g. WiFi or Cellular ) would use technology                 to limit the scope of the invention . Similarly , unless
       appropriate for remote communications over a dis                   specifically stated otherwise , the terms used for labels
        tance . Appropriate security ( e.g. SSL or TLS) for each 45       ( e.g. “ first,” “ second ,” and “ third ” ) aremeant solely for
       type of communication is included herein . Security                purposes of designation and not for order or limitation .
       units 755 and 955 include technology for securing                   The term “ short” in the phrase “ short-range ” (in addi
       messages. The security technology may be, for                      tion to having technology specific meanings ) is relative
       example , encryption /decryption technology ( e.g. soft            to the term “ long” in the phrase “ long -range.”
       ware or hardware). Although encryption /decryption is 50        The terms may,” “ might," " can ,” and “ could ” are used to
       discussed primarily as being performed using a unique              indicate alternatives and optional features and only
       private key , alternative strategies include , but are not         should be construed as a limitation if specifically
        limited to encryption /decryption performed using pub              included in the claims.
       lic /private keys , or other encryption /decryption strate      It should be noted that, unless otherwise specified , the
       gies known or yet to be discovered . Appropriate input 55           term “ or” is used in its nonexclusive form ( e.g. “ A or
       mechanisms and /or output mechanisms, even if not                  B ” includes A , B , A and B , or any combination thereof,
       specifically described, are considered to be part of the           but it would not have to include all of these possibili
       technology described herein . The exemplary commu                  ties). It should be noted that , unless otherwise specified ,
       nications unit 770 (shown in FIG . 56 ) of the adapter             “ and /or” is used similarly ( e.g. “ A and /or B ” includes
       module 100 is shown as including appropriate input 60               A , B , A and B , or any combination thereof,but it would
        and output mechanisms 772 , 774 that may be imple                 not have to include all of these possibilities ). It should
       mented in association ( e.g. directly or indirectly in             be noted that , unless otherwise specified , the terms
        functional communication ) with male and female                   " includes” and “ has” mean “ comprises” (e.g. a device
       adapters 720, 730 of the adapter module 100. The                   that includes, has, or comprises A and B contains A and
       exemplary communications unit 870 (shown in FIG . 65               B , but optionally may contain C or additional compo
       57 ) of the mobile device 150 includes mechanisms for              nents other than A and B ). It should be noted that,
       both long -range communications (shown as Cellular                 unless otherwise specified , the singular forms “ a,"
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 58 of 67


                                                          US 10,719,833 B2
                                   19                                                                    20
          " an ,” and “ the ” refer to one ormore than one, unless the       are discussed in more detail in the discussion pertaining to
          context clearly dictates otherwise .                              the timing schematics (FIGS . 8A -8G ) and the flow charts
     System Overview                                                        ( FIGS. 9A -9E ).
        FIGS . 5 , 6 , and 7 together show exemplary major com                 It should be noted that FIGS. 5 , 6 , and 7 are meant to be
     ponents of the mobile-device -to -machine payment system             5 exemplary and to help in the understanding of the mobile
     and the interactions therebetwen .                                      device -to -machine paymentsystem . For example , the shown
        As shown , the adapter module 100 functionally connected            long-range communications technology may be replaced
     bi-directionally to the payment accepting unit 120 via a               with alternative long -range communications technology
     wired serial connection such that no security is necessary.         10
                                                                            known or yet to be discovered , the shown short-range
      The adapter module 100 is also functionally connected                  communication technology may be replaced with alternative
     bi-directionally to the mobile device 150 (and its installed           short -range communication technology known or yet to be
     mobile application 140 ) via short- range communication                discovered , and the shown security may be replaced with
     technology (e.g. a Bluetooth connection ). Because the                  alternative security known or yet to be discovered . The
    mobile device 150 is not a “ trusted ” link ( e.g. it could be       15 shown connections are meant to be exemplary in that, for
    hacked by a user ), only secured communications ( transmis              example, there may be intermediaries that are not shown.
    sions) are passed between the adapter module 100 and the                 The shown components have been simplified in that, for
    mobile device 150. This keeps the passed communications                 example , only one mobile device 150 (or machine 120,
    secured and safe from hacking. The mobile device 150 (and               adapter module 100 , or server 130 ) is shown where many
     its installed mobile application 140 ) is also functionally         20 may be included . Finally, the order of the steps may be
    connected bi-directionally to a system management server                changed and some steps may be eliminated .
     130 and / or a funding source server 160 via long-range                Adapter Module
    communication technology ( e.g. WiFi Cellular con                          FIGS. 11-55 show exemplary adaptermodules 100a - 100e
    tion ) that preferably has appropriate security ( e.g. SSL              (referred to generally as adapter modules 100 ). These are
     security ). Security between the mobile device 150 and the          25 relatively low cost hardware that are pre -configured to work
     system management server 130 has the advantage of pro                  with industry standard a multi -drop bus (MDB ). On
     tecting communications from the mobile device 150 to the               machines withoutMDB technology, the adaptermodule 100
    system management server 130 that may include sensitive                 can be configured or designed to work with other serial
    data and may not be encrypted . The system management                   protocols or activate a switch . In essence the adapter module
     server 130 and the funding source server 160 may be 30 unit        100 simulates   establishing payment on payment accepting
                                                                             120 in much the samemanner as other alternative forms
    connected via a wired Internet connection with SSL security . of       payment (e.g. cash ).
     The system management server 130 may be connected via a               The shown exemplary adapter modules 100 are preferably
    wired Internet connection with SSL security to an operators ' designed        to be used as an in -line dongle for in -line insertion
     transaction , for other purposes ( e.g. inventory ), the opera used in MDBexample
     server   170. Although not necessary to implement    a purchase 35 within , for          , a MDB of a machine 120. The wire
     tors ' server 170 may be connected to the payment accepting ends or adapters to allow uses
                                                                                       technology            male and female connection
                                                                                                       the attachment of peripherals. In
    unit 120 using a handheld computer sync or a cellular the case of a vending machine , the wire with the connection
    connection .                                                        ends or adapters would be present to allow the attachment of
        Also, a unique private key may be used to securely 40 a payment receiving mechanism ( e.g. a coin mechanism ).
    transmit encrypted messages between the adapter module The MDB male and female adapters 700, 710 may be
     100 and the system management server 130 ( although the separated (as shown in FIGS. 17 , 18 , 26 , 27 , 35 , 36 , 44, 45 ,
     encrypted transmissions would most likely be routed 53, and 54 ). The adapter modules 100 have male and female
     through the mobile device 150 ). The server 130 stores a adapters 720, 730. The adapter module may be plugged
    private key for each adapter module 100 , and this key is only 45 ( inserted ) in serial (“ in - line” ) with the wire. For example ,
    known to the adapter module 100 and the server 130. No the MDB female adapter 710 may be connected to the male
     intermediary is privy to this key ( especially not the mobile adapter 720 of the adapter module 100 and the MDB male
    device 150 ). When the adapter module 100 and server 130 adapter 700 may be connected to the female adapter 730 of
     communicate messages (e.g. AuthRequest and AuthGrant), the adapter module 100. The resulting in - line configuration
    the security unit 755 of the adapter module 100 encrypts the 50 is shown in FIGS. 19 , 28 , 37, 46 , and 55. It should be noted
    message with its private key and passes the message to the that the adapter modules 100 are designed to allow pass
    mobile device 150. The mobile device 150 (which prefer              through communications so that if the mobile - device -to
    ably cannot decrypt the message) passes the encrypted machine payment systems is not enabled (e.g. for a particu
    message to the server 130. The server 130 is able to decrypt lar purchase or simply turned off ) the MDB functions as
     the message using the security unit 955 of the adapter 55 though the adapter module 100 is not there and the machine
    module 100 and the unique private key . The security unit               120 can function normally .
    955 of the server 130 uses this same unique private key to              Hands -Free
    encryptmessages to the adapter module 100 and sends the                   Summarily, if it is available , a hands-free mode, from the
    message to the mobile device 150 to relay to the adapter                user's perspective, would allow the user to approach a
    module 100 that is able to decrypt the message using the 60 favorite payment accepting unit 120 and notice that the
    security unit 755 of the adaptermodule 100 and the unique display (e.g. the displays 122 or 124 shown in FIG . 19 )
    private key                                                 associated with the payment accepting unit 120 shows funds
       FIG . 7 shows specific exemplary communications and available ( e.g. the wallet balance ), he would select the
    messaging with an exemplary vending sequence (the num     product or service using inputmechanisms (e.g. buttons 126
    bers to the left of the communications and messaging ) 65 or a touch screen display 124 shown in FIG . 19 ) associated
     between the adaptermodule 100 , the mobile device 150 , and            with the payment accepting unit 120 , and he would retrieve
     the system management server 130. These communications                 his dispensed services or products .
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 59 of 67


                                                        US 10,719,833 B2
                                  21                                                                    22
       During an initial handshake with the mobile device 150             $ 5.00 in his virtual wallet as that is the amount that has been
    (when the user is within range ), the adapter module 100              authorized (the AuthGrant being stored on the mobile device
    reports to the mobile device 150 whether or not hands -free           150 ). He walks up to the payment accepting unit 120 and
    mode is available. If it is available, the installed mobile           $ 5.00 is displayed on the display 122 , 124 of the payment
     application 140 automatically connects to the payment 5 accepting unit 120 since hands - free mode was enabled and
     accepting unit 120 without the user having to interact with credit was sent (e.g. via short- range communication tech
     the mobile device 150. The user observes that funds are nology) to the payment accepting unit 120. The user makes
     available on the display 122, 124 of the payment accepting a selection of $ 1.50 by interacting ( e.g. pressing buttons )
    unit 120 and completes the purchase transaction as if cash            with the machine 120. The item (product or service ) is
    was inserted in themachine 120 by inputting his selection on       10 dispensed and the “ change” is “ returned ” ( e.g. via short
    the payment accepting unit 120. The payment accepting unit             range communication technology ) to the virtual wallet. But
    120 dispenses the product or service . After the selection is          since user is still standing in the payment zone 102, the
    made , the change is returned to the mobile device 150 .              remaining wallet balance of $ 3.50 is sent to the payment
        Whether hands-free payment is available is determined by          accepting unit 120 and displayed so that the user can now
    factors including , but not limited to whether if other mobile     15 see he has a $ 3.50 balance. (It should be noted that the
    devices 150 are in range, if other adapter modules 100 are            authorized fundsmay remain on the machine 120 and not be
    in range, if there are any alerts , if the payment trigger            transferred back to the mobile device 150 between transac
    threshold is having wide variances and so deemed unstable,             tions.) The user decides to purchase a $ 1.50 item , and the
    or if the payment accepting unit operator (e.g. a vending              transaction is completed as usual ( e.g. by interacting with
    machine operator ) has opted to disable hands-free mode for        20 the machine 120 ). Now the user is still standing in the
    the payment accepting unit 120. In the latter instance ,              payment zone 102 and he sees the wallet balance of $ 2.00
    operators can disable via a maintenance mobile device 150 ,            on the display 122, 124 of the payment accepting unit 120 .
    as well as through the operators ' server 170 and/or the              Deciding he does not wish to purchase anything else, the
    system management server 130 .                                        user walks away . As he walks out of the payment zone 102 ,
        FIG . 3 is a table that showing exemplary considerations,      25 the credit is cleared from themachine 120. Buthe is left with
    conditions, or factors that may be used to determine whether          the knowledge that his wallet balance is $ 2.00 even though
    the hands- free pay feature is available . Starting at the            he never touched the mobile device 150. Communications
    “ Favorite ?” column , this indicates whether the payment             between the payment accepting unit 120 and the adapter
    accepting unit 120 is a favorite machine. Preferably the              module 100 (via the mobile device 150 ) handle the account
    hands- free pay feature is only available for use with “ favor-    30 ing incidental to the transaction . The remaining balance
    ite ” payment accepting units 120 (e.g. a vending machine at          ($ 2.00 ) is technically stored on the server 130 , and may be
    work or school). The “ Alert” column has to do with whether           reflected on the application 140 on the mobile device 150.
     there is some reason (e.g. there are too many users in range )       Multiple Distinct Zones
    that the hands-free pay feature should notwork and , if there            As shown in FIGS. 1 and 2 , the functions performed by
     is such a reason , the user will be notified (alerted ) and may   35 the adapter module 100 can be divided into distinct zones :
     be able to use the manual mode to resolve the alert and / or         a first “ communication zone” ( e.g. “ Bluetooth range ” 106 ),
     complete the transaction . FIG . 3 shows situations in which         a second " authorization zone” 104 , and a third “ payment
    a user is or is not able to make hands -free purchases from a zone” 102. The payment zone 102 ( that can not be zero ) is
    machine 120 using a mobile application 140 on his mobile smaller than or equal to ( overlapping completely) the autho
    device 150. It should be noted that the shown interface is 40 rization zone 104. (Put another way, the payment zone 102
    meant to be exemplary. For example, some of the features is within or coextensive with the authorization zone 104.)
    could be automated or pre -selected . (It should be noted that The payment zone 102 is a subset of the authorization zone
    the left hand column, the “ Tab ” column, relates to whether 104 with a ratio of the payment zone 102 to the authorization
     the selected tab on the mobile application 140 is “ all” or zone 104 ranging from 0.01 :1 to 1: 1. It is not necessarily a
    " favorite.” FIGS. 10A - 10D all show these tabs. Unlike the 45 fixed ratio and can vary between different payment accept
    other columns in FIG . 3 , this column has more to do with the ing units 120 , different mobile devices 150, different users ,
     functionality and view of the application 140 than specifi and over time. While the zones 102, 104 , 106 are depicted
    cally with the hands- free feature. The tabs would allow a as having a uniform shape, the zones may not necessarily be
    user to select whether he wanted to be alerted when he was uniform (or constant over time) in that the shape can vary.
     in range of all payment accepting units 120 or just “ favorite ” 50 For example , the shape of the Bluetooth range 106 may vary
     payment accepting units 120 and the application 140 would depending on environmental conditions such as obstacles in
     show the appropriate view .)                                        the room and payment accepting unit 120 door/wall mate
        Balance Display : An optional feature of the mobile              rials .
    device -to -machine payment system that is particularly help            Bluetooth Range 106 : The outermost range is the Blu
    ful in the hands-free mode (although it may be available in 55 etooth range 106. This is the area in which the adapter
    the manual mode and /or in a multiple -vend scenarios) is module 100 is able to broadcast its presence. In most
    when the user's mobile device 150 sends " credit” to the situations, the Bluetooth range 106 is a passive range in that
    payment accepting unit 120 ( either via hands- free payment no actual data is exchanged between the mobile device 150
    or through a manual swipe ), the wallet balance is sent to the and the adapter module 100. While in the Bluetooth range
    payment accepting unit 120 that is then displayed to the user 60 106 , the mobile device 150 monitors the RSSI (Received
    on a display 122, 124 of the machine 120. This is particu            Signal Strength Indicator ).
     larly beneficial during hands -free mode when the user does            Authorization Zone 104 : The middle region is the autho
    not retrieve the mobile device 150 and , therefore , may not rization zone 104. This is a computed area based on the
    know the balance. Also , in a multiple-vend scenario the user RSSI. As mentioned , the mobile device 150 monitors the
    would not have to calculate a remaining balance .                 65 RSSI while it is in the Bluetooth range 106. When the RSSI
        An exemplary hands -free and multiple - vend scenario reaches a certain predetermined threshold based on In
    with a balance display might be as follows: The user has Range Heuristics, the mobile device 150 can be considered
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 60 of 67


                                                          US 10,719,833 B2
                                   23                                                                24
    to be in the authorization zone 104. In the authorization zone ation of a self-calibrating threshold . When the user is
    104 the mobile device 150 establishes a connection to the interacting with the payment accepting unit 120 (such as
    adapter module 100 (e.g. a Bluetooth connection ( FIG . 5 ) when he makes his selection on the payment accepting unit
    with SSL protection (FIG . 6 )) and informs the adapter 120 ), the payment accepting unit 120 notifies the adapter
    module 100 of its presence . After a successful handshake 5 module 100 and the adapter module 100 logs the conditions
    with the adapter module 100 , the mobile device 150 registers such as RSSI, type of user mobile device 150 , accelerometer
    the adapter module 100 and the adapter module 100 requests data, and other information . It is at this point that it can be
    an authorization to the server 130 via the mobile devices ' ascertained safely that the user is within arms-length from
    network connection (e.g. a WiFi or cellular connection (FIG . the payment accepting unit 120 (by necessity the user is
    5 ) with SSL protection (FIG . 6 )). It is important to note the 10 arms-length because he is making some physical interaction
    mobile device 150 and the adapter module 100 have a with the payment accepting unit 120 ). This is the only point
    non -exclusive relationship at this point. The adapter module in the entire transaction in which it can be certain that the
     100 may collect registrations for all mobile devices 150 that user is within arms- length from the payment accepting unit
     are within the authorization zone 104.                           120 .
        An authorization occurs in preparation for when the user 15 FIG . 4 shows a simplified set ofexemplary steps involved
     enters the payment zone 102. An authorization expires in a when users enter the payment zone 102. Specifically , FIG . 4
     set period of time ( for example , five minutes ), so if the shows that credit is established 200 (this may have been
    mobile device 150 is still in the authorization zone 104 at the done in the authorization zone 104 , but if not it would be
    time of expiration , the adapter module 100 submits for and handled in the payment zone 102 ), that the user makes a
    receives another authorization . This will continue for a set 20 selection using the machine 202, that the machine notifies
    number of times ( for example, the limit may be three times the adapter module of the selection 204, that the adapter
     to limit cases of numerous authorizations for a mobile module (optionally ) logs the RSSI206 , and that the purchase
    device thatmay remain in the authorization zone 104 for an process( es ) continues 208. Using the historically logged
    extended period of time without completing a transaction ). RSSI data , the adapter module 100 calculates one of several
     Should authorization fail (for instance if the limit had been 25 “ average ” RSSI using various mathematical models . This
    reached ) prior to the user entering the payment zone 102 , the “ average ” could be a traditional average , a moving average ,
    adapter module 100 will request authorization when the a weighted average , a median , or other similar summary
    mobile device 150 enters the payment zone 102 (which adds function . The adapter module 100 could pre -process the
     a few seconds to the experience).                                historical data before running the function , such as to
        Payment Zone 102: As a user enters the payment zone 30 eliminate top and bottom data points , suspect data points ,
     102 , the mobile device 150 establishes exclusive control of etc.
     the adapter module 100. Once established , any other user in        Optionally, during the handshake between the mobile
     the payment zone 102 is put into a “ waiting ” status.           device 150 and the adapter module 100 , the information
        In the payment zone 102 , the payment can be triggered transmitted to the adapter module 100 may include, for
     automatically if the system has and is in hands- free mode. In 35 example, the model of the mobile device 150. Using the
     such instances, the mobile device 150 is running the app 140        received information pertaining to the mobile device mod
     in background mode and will send credit to the payment              els , the adapter module 100 can create multiple payment
     accepting unit 120 without any explicit user interaction . The      thresholds , one for each mobile device model. This allows
     user completes the transaction on the payment accepting unit        for variances that may be inherent in different types of
     120 in much the same manner as if cash had been inserted 40 Bluetooth radios . An alternative to this method is for the
     into the payment accepting unit 120 to establish credit . After     adapter module 100 to broadcast a baseline payment zone
    the user completes the transaction ( thatmay include one or          threshold , and the mobile device 150 can use an offset from
    more purchases ), details of the transaction are preferably          this baseline based on its specific model type. The payment
    returned to the mobile device 150 and server 130 in separate         zone thresholds (or baseline offsets) can be unique to spe
    messages. The message to the server 130 is preferably 45 cific types of mobile devices (e.g.by manufacturer, operat
    encrypted with the adapter module's 100 private key ( FIG . ing system , or component parts),models of mobile devices,
     6 ) to ensure data integrity . As shown in FIG . 7, the “ private
                                                                     or individual mobile devices ( unique to each user).
     key ” coded message (Encrypted VendDetails) is preferably          In a typical scenario in which the payment zone threshold
     sent via the mobile device 150. The message to the mobile       has been calibrated , the adapter module 100 advertises its
     device 150 may be sent solely for the purpose of closing the 50 presence along with the threshold at which it considers any
     transaction . The transaction history and balance are updated mobile device 150 to be in the authorization zone 104. This
     server-side via the encrypted message sent to the server 130 .      is a one -way communication from adapter module 100 to
      The other mode of operation is manualmode . In manual              mobile device 150. Once the mobile device 150 enters the
    mode , the user launches the mobile device 150 and is able           authorization zone 104 , there is a handshake that is estab
     to swipe to send payment to the payment accepting unit 120. 55 lished between the adapter module 100 and the mobile
     The user can also swipe back to cancel the payment. Like in         device 150. During this handshake , the mobile device 150
    hands-free mode , the purchase transaction is completed on           can share its model information with the adapter module
     the payment accepting unit 120 in the same manner as if             100, and the adapter module 100 can return the payment
    cash were inserted into the payment accepting unit 120. The          zone 102 threshold for that specific model.
    mobile device 150 is only used to send payment. Selection 60            Optionally, in addition to calibrating the payment zone
     is made directly on the payment accepting unit 120 .                threshold , the adapter module 100 can apply the self
        Self -Calibrating Zone Threshold : A key, but optional           calibrating model to the authorization zone 104 to calibrate
     feature , of the system is a self -calibrating payment zone         the authorization zone threshold . As with the payment zone
    RSSI threshold . Because RSSI can vary machine to                    thresholds, the authorization zone thresholds can be unique
    machine , environment to environment, and device to device , 65      to specific types of mobile devices, models of mobile
    having a fixed threshold at which payment is triggered can           devices, or individual mobile devices. In this scenario , the
    be problematic. The approach suggested herein is the cre             adapter module 100 would broadcast multiple thresholds by
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 61 of 67


                                                        US 10,719,833 B2
                                  25                                                                    26
    device type and the mobile device 150 would determine                 changing the size or shapes of the zones 102, 104 , 106. The
    which threshold to apply (or alternatively broadcast a base           timing would also have to be adjusted so that the authori
    line and the mobile device 150 uses an offset based on its            zation of funds (AuthGrant) does not expire before the user
    device model). Even in this scenario , the authorization zone         has a chance to make a purchase . It also means that balance
     104 is a one-way communication.                              5       updates to the server 130 may happen after the user has
         Optionally, along with the threshold that is calculated (in      moved away from the machine 120 and has cellular or WiFi
    the payment and /or the authorization zone (s )), a safety            coverage again .
    margin can be added to minimize scenarios in which a user                 Another option if there is no cellular or WiFi coverage
     is within range, but the mobile device- to -machine payment          within any of the zones 102, 104 , 106 is for the user to obtain
    systems do not recognize it because the threshold may not          10 authorization while outside of the zones in a place with
    have been reached . For example , if the calculated RSSI for          cellular or WiFi coverage . This may occur, for example , if
    an iPhone 5 on machine 4567 is -68 db , the mobile device              a user knows that he will be going to a place with a payment
    to -machine payment systems may add a safety margin of – 5            accepting unit 120 equipped with an adapter module 100
    db , and establish the threshold at - 73 db . So when a user's        (perhaps to a favorite payment accepting unit 120) that does
     phone is communicating with the adapter module 100 at an 15 may
    RSSI of -73 db or better, the mobile device -to -machine
                                                                 not have  (or rarely has) cellular or WiFi coverage. A user
                                                                      also use the mobile application 140 to query payment
     payment systems will allow the mobile device 150 to credit       accepting units 120 in a given range (e.g. within 50 miles )
     the payment accepting unit 120. The safety margin can be set     or at a given location ( e.g. at a campground or in a particular
     on the server 130 and downloaded to the adapter module           remote city ) to determine whether there is cellular or WiFi
     100 , or set on the mobile device 150 , or set on the adapter 20 coverage within the zones 102 , 104 , 106. The user can then
    module 100 itself .                                               obtain pre-authorization from the server 130 using the
       Optionally, in the payment zone threshold , the mobile mobile application 140. Again , the timing would also have
    device 150 can use other data to determine when to cancel to be adjusted so that the authorization of funds (AuthGrant )
    the exclusive control of the payment accepting unit 120 , to does not expire before the user has a chance to make a
    identify when the user is moving out of the payment zone 25 purchase . It also means that balance updates to the server
     102. External data could include accelerometer data from the 130 may happen after the user has moved away from the
    mobile device 150. Using that data, the mobile device 150 machine 120 and has cellular or WiFi coverage again . A
    can determine whether the user is standing relatively still in mobile - device -to -machine payment system having the abil
    front of the payment accepting unit 120, or if the user is in ity to implement this option would be able to accept cashless
    motion effectively walking away from the payment 30 payments without requiring any network connection near the
    accepting unit 120 .                                              payment accepting unit 120. Mobile - device - to -machine
    Signal Unavailability Adaptation                                  payment systems described herein that are located in a
       The mobile - device -to -machine payment systems remote location where no signal is available , therefore , can
    described herein use a mobile device's 150 short-range accept cashless payments .
     communication technology (shown as Bluetooth mecha- 35 As an example of a situation in which there might be no
    nisms 876 in FIG . 57 ) and a mobile device's 150 long - range cellular or WiFi coverage within any of the zones 102 , 104,
    communications technology (shown as Cellular and /or WiFi 106 of a particular payment accepting unit 120 , the user (a
    mechanisms 872 in FIG . 57 ). The short-range communica           teenager ) may be traveling to a remote location to attend
    tion technology 876 communicates with the adapter mod             summer camp where there is no cellular or WiFi coverage .
    ule’s 100 short-range communication technology (shown as 40 The camp may have several payment accepting units 120
    Bluetooth mechanisms 776 in FIG . 56 ). The long - range (e.g. a machine that creates a dedicated “ hot spot” that
    communications technology 872 communicates with the requires payment for use , vending machines, or machines
     server's 130 communication technology (not shown ). The for renting equipment (e.g. bikes, kayaks, or basket balls )).
     mobile device 150 (with a mobile application 140 thereon )   The camp facility might notify parents that the mobile
     acts as a communication bridge between the adapter module 45 device -to -machine payment system is available . The par
     100 (associated with a payment accepting unit 120 ) and the          ents, while at home, could obtain authorization for a par
     server 130. This process is described herein and works               ticular amount (that could be doled out a certain amount per
     properly if there is cellular or WiFi coverage within the day or limited to type ofmachine or location ) to be autho
     payment zone 102 .                                               rized and " loaded " into the user's mobile device 150 and
        One option if there is no cellular or WiFi coverage within 50 specify that the authorization will not expire for a certain
     the payment zone 102 is to determine whether there is period or until a certain date . Thereafter, while at camp, the
     cellular or WiFi coverage within the authorization zone 104 user could use the mobile application 140 on his mobile
     or the Bluetooth range 106. If there is, then the sizes of the device 150 in a manner similar to those discussed elsewhere
     zones 102 , 104 , 106 could be adapted and the timing could herein. Short -range communications may be used for com
     be adapted . For example, if themobile devices 150 detected 55 munications between the adapter modules 100 (associated
     problems with the cellular or WiFi coverage within the with the machines 120 ) and users ' mobile devices 150 .
     payment zone 102, the user could carry his mobile device         One subtle but powerful component of the systems
     150 into the other zones (or the mobile device 150 could use described herein is that they require internet network con
     short-range communication technology to communicate nection only in the authorization zone 104 and only for the
     with other mobile devices 150 within the authorization zone 60 time period required to send the AuthRequest and receive
     104 or the Bluetooth range 106 ) to determine whether the the AuthGrant. Once a valid AuthGrant is received by the
     zones have cellular or WiFi coverage. If they do have mobile device 150, an internet network connection is not
     coverage, communication between the mobile device 150 required by either the mobile device 150 or the adapter
     and the server 130 can be advanced (conducted earlier when module 100 in the payment zone 102 as long as the Auth
     the mobile device 150 is further from the machine 120 ) or 65 Grant is valid (unexpired ). This mechanism allows the
     delayed (conducted later when the mobile device 150 is               system to seamlessly handle authenticated transactions in
     further from the machine 120 ). This can be thought of as            (temporary ) offline mode , with the deferred acknowledge
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 62 of 67


                                                       US 10,719,833 B2
                                  27                                                                   28
     ment and transaction messages performing the bookkeeping       in which a user may be walking around in the queue and then
     and cleanup when network connection is regained . The          shows up at the payment accepting unit 120 just as the
     alternatives described above provide a unique way to arti      previous user is finishing. If another user was also in the
     ficially extend the authorization zone to include any location payment zone 102 and stood there the entire time, but may
    where the mobile device 150 can communicate with the 5 have newer authorization , he could win out.
    server 130 .                                                       Anytime that the adapter module 100 cannot determine
    Multiple User Resolution                                        exactly which user is in the payment zone 102 in front of the
       As shown in FIG . 2 , in likely practical scenarios, there payment accepting unit 120, the adapter module 100 will
    will be multiple users in the zones 102 , 104 , 106. As shown , disable hands - free payment. The mobile device 150 will
    users 1, 2 , and 3 are in the payment zone 102 near the 10 send an alert to the user and he can use swipe to pay (manual
    machine 120 , users 5 and 6 are shown as positioned between mode ). All users in payment zone 102 will show “ Con
    the authorization zone 104 and the Bluetooth range 106 , nected ” and the first to swipe payment to the payment
    users 4 and 7 are in the Bluetooth range 106 , user 10 is accepting unit 120 then locks out other users .
    positioned on the edge of the Bluetooth range 106 , and users Multiple Module Resolution
    8 and 9 are positioned outside of Bluetooth range 106. The 15 In the scenario where there are multiple modules present,
    mobile -device- to -machine payment systems provide for             determining which payment accepting unit 120 a user is in
    managing, and resolving issues pertaining to multiple users.        front of can be a challenge . The mobile -device - to -machine
       Users 4 and 7 are within the Bluetooth range 106 and user        payment systems described herein allow for adapter mod
     10 is either entering or leaving the Bluetooth range 106 .         ules 100 to communicate to other adapter modules 100 in
    Within the Bluetooth range 106 the users' mobile devices 20          range via Bluetooth . Each user receives authorization grants
     150 are able to see the adapter module's 100 advertisement.        for specific payment accepting units 120. This means if there
    In this zone, the mobile device 150 preferably does not             are multiple adapter modules 100 within the same authori
     initiate a connection . The adapter module 100 is preferably       zation zone 104, there will be multiple authorization grants
     unaware of the users in the Bluetooth range 106. All the            for the user. When the user enters the payment zone 102, it
    adapter module 100 is doing is advertising its presence to 25       can be difficult to differentiate which payment accepting unit
    any multitude of users thatmay be in Bluetooth range 106 .           120 the user is in front of if the payment zones 102 overlap .
        The adapter module 100 begins to log users as the users             To solve this problem , when the user enters the payment
     (and their respective mobile devices 150 ) enter the autho         zone 102, the adapter modules 100 communicate with each
    rization zone 104 (shown in FIG . 2 as users 5 and 6 ). Atthis      other to determine the RSSI for the particular user (based on
    point, there is a non -exclusive connection initiated by the 30     the signal from his mobile device 150 ) to triangulate which
    mobile device 150 to the adapter module 100. It does a              adapter module 100 (and the associated payment accepting
    handshake (e.g. to exchange information needed to obtain            unit 120 ) is closer to the user. Optionally , the inter-module
    authorization optionally , to log information needed for            communications can restrict the user to establishing an
    a self-calibrating authorization zone threshold ) and the           exclusive connection with only one payment accepting unit
    mobile device 150 contacts the server 130 for an authori- 35         120 .
    zation (e.g. sending an AuthRequest and receiving an Auth               Optionally, when the user connects to a payment accept
    Grant). The adapter module 100 registers all mobile devices         ing unit 120 , the mobile device 150 can send a communi
     150 that have requested and received AuthGrants. The               cation to the payment accepting unit 120 for momentary
    adapter module 100 continues communicating with any                 display to the user on the display 122, 124 of the payment
    other mobile device 150 that enters the authorization zone 40       accepting unit 120. For example , the mobile device 150 can
     104. After initial contact, the adapter module 100 may             send a communication ( e.g. " connected ” or “ Fred's Mobile
     provide the mobile device 150 with a deferral delay ofwhen         Device Connected ” ) to the payment accepting unit's display
    to check back in with the adapter module 100 allowing                122 , 124 for a predetermined period of time (e.g. 1-3
    opportunity for other mobile devices 150 to communicate             seconds) so when the user is in payment zone 102 , it is clear
    with the adapter module 100 .                                  45   which payment accepting unit 120 the user is connected to
        If there is only one user in the payment zone 102, a            prior to making a purchase (either in hands-free or manual
    purchase transaction may be performed . If there are multiple       mode ).
    users in the payment zone 102, the mobile -device -to -ma               In addition , when the user is in manualmode , the mobile
    chine payment system must handle the situation.                     device 150 can display (e.g. on the touch screen 152 as
        One optional exemplary solution for handling the situa- 50       shown in FIGS. 10A - 10D ) a visual indication of the pay
     tion of the multiple users in the payment zone 102 is queuing      ment accepting unit 120 (e.g. a picture and /or a payment
    users in the payment zone 102. Once any mobile device 150           accepting unit ID of the payment accepting unit 120 ) for
     enters the payment zone 102 , it establishes exclusivity to a      visual confirmation . If the user is in manualmode, the user
    particular mobile device 150 ( first come first serve ). Tech       can manually change the payment accepting unit 120 .
     nically, however, the adapter module 100 is not establishing 55 Descriptive Scenario
     an exclusive connection to the mobile device 150. The                FIG . 7 , FIGS. 8A - 8G , and 9A - E (as well as other figures )
    adaptermodule 100 can still perform a round - robin poll and can be used to understand a detailed exemplary scenario of
    communicate with and advertise to other mobile devices the mobile device- to -machine payment systems described
     150. Instead , the adapter module 100 establishes a queue herein . An exemplary flow of communications and steps are
    prioritized by RSSI and time (e.g.who was first and whether 60 loosely described below with reference to these and other
    the authorization has expired ) and it notifies ( e.g. alerts ) figures ). It should be noted that alternative scenarios could
    other mobile devices 150 to wait . The earliest valid (unex     include, for example , a modified order of the steps per
    pired ) authorization takes precedence when there is any tie formed .
     in the RSSI. Otherwise , for example , the strongest average     Prior to vending transactions , a user downloads a mobile
    RSSI takes priority . Preferably the queue is not a static 65 app 140 onto his mobile device 150 , creates an account, and
    measure of the RSSI but an averaged measure over the configures a funding source via , for example, a funding
    period of time in the queue. This compensates for a scenario source server 160. A funding source may be , for example , a
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 63 of 67


                                                        US 10,719,833 B2
                                  29                                                                      30
     debit card , a credit card , campus cards, rewards points,bank          FIGS. 8C and 9B generally show the user entering the
     accounts, payment services (e.g. PayPal® ) or other payment           payment zone. The mobile device 150 verifies that it has an
     option or combination of payment options known or yet to              unexpired and valid AuthGrant. If the AuthGrant is not
    be discovered . The funding sources may be traditional                 good , itmay be requested again , repeating the Auth Request
     and / or nontraditional payment sources that are integrated 5 process (block 315 ). If the AuthGrant is good , the mobile
     into the ecosystem described herein and then used indirectly          device 150 sends the valid AuthGrant (including the wallet
    as a source of funds. Funds from the funding source are                balance (block 322 )) to the adaptermodule 100 to initiate a
    preferably held on the server 130 such that when an AuthRe             transaction . Themobile device 150 may issue the AuthGrant
    quest is received by the server 130 , the server 130 can send          automatically without specific user interaction if the hands
    an AuthGrant authorizing funds for a purchase.                    10   free mode is supported (and the device is a favorite (block
        The user can specify one or more “ favorite ” adapter              318 ), there is only one device in the payment zone 102
    module(s ) 100 (that has a one -to -one relationship to the            (block 318 ), and (optionally ) there is only one user in the
    payment accepting unit 120) that he may visit regularly, such          authorization zone 104 (block 320 ). If any of these factors
    as a vending machine at school or work . Favorite adapter              are not present, the mobile device 150 will prompt and /or
                                                                      15   wait for the user to begin the transaction manually (block
    modules 100 appear on a pre - filtered list and allow for              324 ).
    additional rich features such as hands -free payment.                     FIGS . 8D , 9C , and 9D generally show the transaction
        The payment accepting unit 120 may be equipped with an             process. As shown in FIG . 9C , the adapter module 100 runs
    adapter module 100 that is constantly advertising its avail            through a series of questions to determine if there are any
    ability via Bluetooth (or other “ signals," " communications,”    20    issues that would prevent vending including: has the user
    and /or “ transmissions” ). This ongoing advertising and scan          canceled in -app ? (block 326 ), has the user walked away ?
    ning for adapter modules is shown in FIG . 8A . As shown, the          (block 328 ), is the coin return pressed ? (block 330 ), has
    mobile device 150 is continuously scanning for any adapter             more than a predetermined period of time elapsed ? (block
    module 100 within Bluetooth (or other " signal," " commu               332 ). If the answer to any of these questions is " yes,” the
    nication ," and /or “ transmission ” ) range . When the user is   25    transaction does not proceed . If the answers to all of these
    within range of that adapter module 100, the mobile device              questions is “no ," the user makes a selection (block 334 ) on
     150 tracks and monitors the signal strength until a prede             the payment accepting unit 120 in the same or similar
    termined " authorization zone” threshold is achieved .                 manner as compared to if cash or credit were presented to
        FIGS. 8B and 9A generally show that when the authori               the payment accepting unit 120. If the machine 120 is able
    zation zone threshold is reached , the mobile device 150          30   to vend (block 336 ), it attempts to release the product. If the
    enters the authorization zone (block 302 ) and registers the           vend fails (block 338 ) it is reported by the machine (block
    adapter module 100. The mobile device 150 connects to the              340 ) and a credit is returned to the virtual wallet (block 342 ).
    server 130 (block 14 ). The app 140 on the mobile device If the vend is successful (block 338 ) it is reported by the
    150 creates a request for authorization (AuthRequest) and machine (block 344 ). Put another way , after the transaction
    passes the AuthRequest to the server 130 using appropriate 35 is complete, the adapter module 100 returns to the mobile
    communication technology (e.g. cellular or WiFi) (block device 150 the details of the transaction as well as an
     306 ). The server 130 responds with an authorization grant encrypted packet containing the vend details to be sent to the
     (AuthGrant) encrypted with the specific adapter module's server 130 via the mobile device 150. Optionally, the adapter
    private key (block 306 ). This authorization token may module 100 can pass additional information not directly
    minimally include the User1 D , Apparatus1 D ( for the 40 related to the transaction such as payment accepting unit
    adapter module 100 ), authorization amount, and expiration health , sales data , error codes, etc.
    time. The mobile device 150 receives the AuthGrant from           FIGS. 8D and 9E generally show the multi-vend function .
    the server 130 , and retains it until the mobile device 150 is If the machine has enabled multi- vend capabilities (block
    ready to issue payment to an adapter module 100. The 350) and the multi-vend limit has not been reached , the
    mobile device 150 collects all pending AuthGrants that may 45 process returns to the question of whether the user is in the
    be one or more depending on how many adapter modules payment zone (block 310 of FIG . 9A ). If the machine does
     100 are in -range . Unused AuthGrants that expire are purged not have enabled multi -vend capabilities (block 350 ) or the
     from the mobile device 150 and the server 130. It is                  multi- vend limit has been reached , the wallet is decremented
     important to note that the mobile device 150 is unable to by the vend amount(s) and “ change” is returned to the virtual
     read the AuthGrant because it is encrypted with the adapter 50 wallet (block 354 ) and the process ends (block 356 ).
    module's unique private key that is only known to server         FIG . 8E is a timing schematic showing an exemplary
     130 and adapter module 100. This provides a preferred key Login process . FIG . 8F is a timing schematic showing an
    element of security in the system as the adapter module 100 exemplary bootup process. FIG . 8G is a timing schematic
    only trusts AuthGrants that are issued by the server, and the showing an exemplary Account Check /Update process.
    AuthGrants cannotbe read or modified by the mobile device 55 Several of the figures are flow charts ( e.g. FIGS. 9A -9E )
     150 or any other party in between the server and the adapter illustrating methods and systems. It will be understood that
    module 100. Additional mobile devices 150 may enter the each block of these flow charts, components of all or some
    authorization zone 104 (block 308 ).                          of the blocks of these flow charts , and /or combinations of
       As the user approaches a specific adapter module 100 , the blocks in these flow charts, may be implemented by software
    user enters the payment zone 102 and an event threshold is 60 (e.g. coding , software , computer program instructions, soft
    triggered based on heuristics performed by the mobile ware programs, subprograms, or other series of computer
    device 150. Blocks 310 and 312 show the loop steps of executable or processor-executable instructions), by hard
    waiting for a mobile device 150 from the authorization zone ware (e.g. processors , memory ), by firmware , and/or a
     104 to enter the payment zone 102. If the user leaves the combination of these forms. As an example, in the case of
    authorization zone 104 without entering the payment zone 65 software , computer program instructions (computer-read
     102 , the adapter module 100 returns to advertising its able program code ) may be loaded onto a computer to
    presence (block 300).                                         produce a machine, such that the instructions that execute on
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 64 of 67


                                                      US 10,719,833 B2
                                 31                                                                32
     the computer create structures for implementing the func         products in the vending machine and the vending machine .
    tions specified in the flow chart block or blocks. These The Whigham reference, however, sets forth a system and
    computer program instructions may also be stored in a method requires significant interaction between the con
    memory that can direct a computer to function in a particular sumer and his telephone including dialing a telephone
    manner, such that the instructions stored in the memory 5 number to a server (that, in turn , provides a vend code to the
    produce an article of manufacture including instruction consumer), requesting a specific product ( e.g. by dialing
    structures that implement the function specified in the flow additional digits, although this step is optional if a unique
    chart block or blocks. The computer program instructions number was dialed for a specific product), and transmitting
    may also be loaded onto a computer to cause a series of a vend code to the vending machine . (Other references that
    operational steps to be performed on or by the computer to 10 disclose systems that require user interaction with the phone
    produce a computer implemented process such that the include the Offer reference , the Khan reference , the Belfer
    instructions that execute on the computer provide steps for reference, and the Carlson reference.) In addition to other
     implementing the functions specified in the flow chart block differences, some of themobile -device -to -machine payment
    or blocks. Accordingly, blocks of the flow charts support systems described herein do not require the user to interact
    combinations of steps, structures, and/or modules for per- 15 with his mobile device at all, which can be contrasted to
    forming the specified functions . It will also be understood known systems and methods that require the consumer to ,
    that each block of the flow charts, and combinations of for example , dial a telephone number , enter a machine
    blocks in the flow charts, may be divided and /or joined with identification , and /or enter a product identifier using the
    other blocks of the flow charts without affecting the scope of mobile device to purchase a product.
    the invention . This may result , for example , in computer- 20 The known systems and methods that use a cellular
    readable program code being stored in whole on a single telephone to facilitate cashless transactions at a vending
    memory, or various components of computer-readable pro machine use the cellular telephone to authorize a particular
     gram code being stored on more than one memory.                transaction . For example , once the user knows what he
    Distinction from Known Systems                                  wants from a vending machine , he can dial a server and
       Many of the known systems and methods require that the 25 receive authorization to make a specific purchase . Some
    payment accepting unit be persistently (continuously ) con      times this includes dialing additional numbers on the cellular
    nected to and /or connectable on demand to some sort of telephone to specify a particular product. The mobile -de
    remote server in order to function . As an example , the vice - to -machine payment systems described herein take a
    Carlson reference describes a system and a method for using completely different approach . The mobile -device -to -ma
    a portable consumer device. Described embodiments 30 chine payment systemsdescribed herein are not specifically
    include a consumer using the portable consumer device to interested in the details of the transaction to authorize the
    dial a number to purchase an item (product or service ) in a transaction . Instead , the mobile device -to -machine payment
    vending machine , to send an SMS to purchase an item in a systems function more like a gift card, a credit card , or a
    vending machine , or to use a mobile wallet to purchase an debit card in that they allow the user to have funds to make
    item in a vending machine. It is mentioned in one embodi- 35 a purchase. When a user is in range , the adapter module 100
    ment that the consumer may launch an application in the (via a mobile device 150 ) sends an AuthRequest to the server
    portable consumer device or, alternatively, the portable 130 to preemptively obtain authorization to make funds
    consumer device may automatically detect the vending available . The server 130 returns the AuthGrant for funds to
    machine and prompt the consumer to enter information the adapter module 100 (via a mobile device 150) so that the
    associated with the vending machine . It should be noted , 40 user may use the funds to make a purchase . The AuthGrant
    however, that even when there is automatic detection , the may remain valid until it expires. This gives the user
    user is prompted to enter information ( e.g. a machine alias, significantly more flexibility than known systems and meth
    payment information , or a PIN ) and it can be inferred that ods .
    this is entered on the portable consumer device . Once Miscellaneous
    connected to a payment processing network , the authoriza- 45 It is to be understood that the inventions, examples, and
    tion process begins using a payment processing network embodiments described herein are not limited to particularly
    and / or payment server . Significantly, all of the embodiments exemplified materials , methods, and /or structures. It is to be
    described in the Carlson reference specify that the payment understood that the inventions, examples, and embodiments
    server sends an authorization response message to the vend described herein are to be considered preferred inventions ,
    ing machine. This means that, unlike the mobile device - to- 50 examples , and embodiments whether specifically identified
    machine payment systems described herein , a persistent as such or not.
    network connection is required for the Carlson system to           All references ( including , but not limited to , foreign
    function . Other references that disclose systems that require and /or domestic publications , patents, and patent applica
    a persistent network connection include the Khan reference tions) cited herein , whether supra or infra , are hereby
     (the Micro Adapter having the persistent connection ), the 55 incorporated by reference in their entirety .
    Garibaldi reference , and the Weiner reference.                   The terms and expressions that have been employed in the
       Many of the known systems and methods require the user foregoing specification are used as termsofdescription and
     to significantly interact with their mobile devices . As an not of limitation , and are not intended to exclude equivalents
     example, the Whigham reference is directed to a system that of the features shown and described . While the above is a
     eliminates the need for currency for a vending machine and 60 complete description of selected embodiments of the present
     also eliminates the need for a dedicated online connection invention , it is possible to practice the invention using
     between the vending machine and the issuer of a credit card various alternatives, modifications, adaptations, variations,
     or a debit card . Instead the Whigham system and method and /or combinations and their equivalents . It will be appre
     allows a consumer to purchase a product from an automatic ciated by those of ordinary skill in the art that any arrange
     vending machine by using the consumer's cellular tele- 65 ment that is calculated to achieve the same purpose may be
     phone, personal digital assistant ( P DA ), or similar wireless substituted for the specific embodiment shown . It is also to
     communication device as a link between the provider of the be understood that the following claims are intended to
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 65 of 67


                                                        US 10,719,833 B2
                                  33                                                                     34
     cover all of the generic and specific features of the invention          6. The method of claim 4 , wherein detecting the trigger
     herein described and all statements of the scope of the                condition comprises:
     invention that, as a matter of language , might be said to fall          determining whether the payment zone threshold criterion
     therebetween .                                                              is satisfied ; and
       What is claimed is :                                            5      in accordance with a determination that the payment zone
        1. A method of payment processing , the method compris                   threshold criterion is satisfied , detecting the trigger
     ing:                                                                        condition without user input from a user at the mobile
       at a mobile device with one or more processors , memory,                  device .
         and a communications unit , and prior to user selection      7. The method of claim 1, wherein detecting the trigger
         of any itemsor services provided by an automatic retail 10 condition comprises:
         machine:                                                     detecting a user input from a user of the mobile device ;
         identifying the automatic retail machine based at least          and
            in part on a transmission received from an electronic     in response to detecting the user input, detecting the
            payment device of the automatic retail machine;               trigger condition to perform the cashless transaction
         in response to identifying the automatic retail machine , 15     with the automatic retail machine .
            obtaining , from the electronic payment device, a         8. The method of claim 1 , further comprising:
            request, via the communications unit of the mobile         in response to obtaining the authorization grant, present
            device , to preemptively obtain authorization to make         ing a notification to a user of the mobile device that a
            funds available for a cashless transaction with the           connection has been established with the electronic
            automatic retail machine;                              20     payment device .
          sending, to a server, the request via the communications             9. The method of claim 8 , wherein the notification further
             unit of the mobile device ;                                    indicates the amount of funds for the transaction .
          in response to sending the request to the server, obtain             10. The method of claim 1 , wherein the authorization
             ing from the server an authorization grant of an grant includes an identifier corresponding to the electronic
             amount of funds for use in conjunction with the 25 payment device , an identifier corresponding to the mobile
             cashless transaction with the automatic retail device, an amount of funds, an authorization grant token ,
            machine;                                                and an expiration period for the authorization grant token .
         detecting , by an application executing on the mobile         11. The method of claim 10 , wherein at least a portion of
             device, a trigger condition to perform the cashless the request and the authorization grant token are encrypted
             transaction with the automatic retail machine ; and 30 with a unique encryption key corresponding to the electronic
          in response to detecting the trigger condition ,          payment device.
          sending to the electronic payment device the authori         12. The method of claim 1 , wherein :
             zation grant to enable completion of the cashless        the mobile device includes a touch - sensitive display, and
             transaction at the automatic retail machine.             detecting the trigger condition includes detecting a swipe
       2. The method of claim 1 , wherein :                      35      gesture from a user at the touch - sensitive display of the
       the transmission at least includes authorization zone                    mobile device .
          threshold criterion ; and                                           13. The method of claim 12, wherein :
       after receiving the transmission , initiating a handshake              the swipe gesture is performed by the user over a user
          process with the electronic payment device , wherein                   interface object that is displayed on the touch -sensitive
          the handshake process includes :                             40        display of the mobile device , and
          sending , to the electronic payment device , mobile                 the user interface object is specific to the automatic retail
            device information corresponding to the mobile                      machine .
            device via a first transceiver of the mobile device ;   14. A mobile device , comprising :
            and                                                    a first transceiver corresponding to a short- range commu
          receiving, from the electronic payment device , elec- 45    nication mode, and a second transceiver, distinct from
            tronic payment device information, wherein the elec       the first transceiver, corresponding to a long -range
            tronic payment device information at least includes       communication mode distinct from the short-range
            an identifier corresponding to the electronic payment       communication mode ;
            device .                                                  one or more processors; and
        3. The method of claim 2 , wherein sending the mobile 50 memory storing one or more programs to be executed by
     device information comprises :                                     the one or more processors, the one or more programs
        in accordance with a determination that the authorization       comprising instructions for, prior to user selection of
           zone threshold criterion is satisfied , sending the mobile   any items or services provided by an automatic retail
           device information to the electronic paymentdevice via       machine :
         the first transceiver, wherein the mobile device infor- 55              identifying the automatic retail machine based at least
         mation indicates that the authorization zone threshold                    in part on a transmission received from an electronic
          criterion is satisfied ; and                                              payment device of the automatic retail machine ;
       wherein the mobile device obtains the request in response                 in response to identifying the automatic retailmachine ,
         to sending the mobile device information .                                obtaining, from the electronic payment device , a
       4. Themethod of claim 2 , wherein the electronic payment 60                 request , via a communications unit of the mobile
     device information further includes an indication that hands                  device , to preemptively obtain authorization to make
     free mode is available and payment zone threshold criterion .                 funds available for a cashless transaction with the
       5. The method of claim 4 , wherein the mobile device                        automatic retail machine;
     information further includes device identification informa                  sending, to a server, the request via the communications
     tion corresponding to a model type of the mobile device; and 65                unit of the mobile device ;
       wherein the payment zone threshold criterion is based at                  in response to sending the request to the server, obtain
          least in part on the device identification information .                 ing from the server an authorization grant of an
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 66 of 67


                                                         US 10,719,833 B2
                                   35                                                                  36
             amount of funds for use in conjunction with the              the short -range communication mode, cause the mobile
             cashless transaction with the automatic retail           device to perform operations comprising:
            machine;                                                    prior to user selection of any items or services provided by
          detecting, by an application executing on the mobile             an automatic retail machine :
            device , a trigger condition to perform the cashless 5         identifying the automatic retail machine based at least
            transaction with the automatic retail machine; and                in part on a transmission received from an electronic
         in response to detecting the trigger condition ,                     payment device of the automatic retail machine ;
       sending to the electronic payment device the authorization          in response to identifying the automatic retail machine,
         grant to enable completion of the cashless transaction at            obtaining, from the electronic payment device, a
         the automatic retail machine .                            10         request, via a communications unit of the mobile
        15. The mobile device of claim 14 , wherein                              device, to preemptively obtain authorization to make
        the transmission at least includes authorization zone                    funds available for a cashless transaction with the
          threshold criterion ; and                                              automatic retail machine;
       after receiving the transmission , initiating a handshake               sending, to a server , the request via the communications
         process with the electronic payment device, wherein 15                   unit of the mobile device ;
         the handshake process includes:                                       in response to sending the request to the server, obtain
          sending , to the electronic payment device, mobile                      ing from the server an authorization grant of an
            device information at least including user identifica                 amount of funds for use in conjunction with the
             tion information corresponding to the user of the                   cashless transaction with the automatic retail
            mobile device via the first transceiver , and            20          machine ;
            receiving , from the electronic payment device , elec              detecting, by an application executing on the mobile
               tronic payment device information , wherein the elec               device, a trigger condition to perform the cashless
               tronic payment device information at least includes                transaction with the automatic retail machine; and
               an identifier corresponding to the electronic payment           in response to detecting the trigger condition ,
               device .                                               25   sending to the electronic paymentdevice the authorization
         16. The mobile device of claim 15 , wherein the sending               grant to enable completion ofthe cashless transaction at
     the mobile device information comprises :                                 the automatic retail machine.
         in accordance with a determination that the authorization         22. The non -transitory computer readable storage medium
            zone threshold criterion is satisfied , sending the mobile of claim 21 , wherein
            device information to the electronic paymentdevice via 30 the transmission at least includes authorization zone
            the first transceiver, wherein the mobile device infor             threshold criterion ; and
            mation indicates that the authorization zone threshold          after receiving the transmission , initiating a handshake
            criterion is satisfied ; and                                       process with the electronic payment device , wherein
        wherein the mobile device obtains the request in response              the handshake process includes :
            to sending the mobile device information .                35       sending, to the electronic payment device, mobile
        17. The mobile device of claim 15 , wherein the electronic                device information at least including user identifica
     payment device information further includes an indication                    tion information corresponding to the user of the
     that hands - free mode is available and payment zone thresh                  mobile device via the first transceiver ; and
     old criterion .                                                           receiving , from the electronic payment device, elec
         18. The mobile device of claim 17 , wherein the mobile 40                tronic payment device information , wherein the elec
     device information further includes device identification                    tronic payment device information at least includes
     information corresponding to a model type of the mobile                      an identifier corresponding to the electronic payment
     device ; and                                                                 device .
       wherein the payment zone threshold criterion is based at             23. The non -transitory computer readable storagemedium
            least in part on the device identification information . 45 of claim 22 , wherein the sending the mobile device infor
         19. The mobile device of claim 17 , wherein detecting the mation comprises:
     trigger condition comprises:                                           in accordance with a determination that the authorization
        determining whether the payment zone threshold criterion               zone threshold criterion is satisfied , sending the mobile
            is satisfied ; and                                                 device information to the electronic payment device via
        in accordance with a determination that the payment zone 50            the first transceiver, wherein the mobile device infor
            threshold criterion is satisfied , detecting the trigger           mation indicates that the authorization zone threshold
            condition without user input from a user at the mobile             criterion is satisfied ; and
            device .                                                       wherein the mobile device obtains the request in response
        20. The mobile device of claim 14, wherein detecting the               to sending the mobile device information .
     trigger condition comprises :                                    55    24. The non -transitory computer readable storage medium
        detecting a user input from a user of the mobile device ; of claim 22 , wherein the mobile electronic payment device
            and                                                          information further includes an indication that hands- free
         in response to detecting the user input, detecting the mode is available and payment zone threshold criterion .
            trigger condition to perform the cashless transaction           25. The non - transitory computer readable storage medium
            with the automatic retail machine .                       60 of claim 24 , wherein the mobile device information further
        21. A non -transitory computer readable storage medium includes device identification information corresponding to
     storing one or more programs, the one or more programs a model type of the mobile device ; and
     comprising instructions, which , when executed by a mobile            wherein the payment zone threshold criterion is based at
     device with one or more processors and a first transceiver                least in part on the device identification information .
     corresponding to a short- range communication mode, and a 65 26. The non -transitory computer readable storage medium
     second transceiver, distinct from the first transceiver, corre      of claim 24 , wherein detecting the trigger condition com
     sponding to a long -range communication mode distinct from          prises:
Case 1:20-cv-24342-RNS Document 17-1 Entered on FLSD Docket 01/15/2021 Page 67 of 67


                                                      US 10,719,833 B2
                                 37                                      38
       determining whether the payment zone threshold criterion
          is satisfied ; and
       in accordance with a determination that the payment zone
          threshold criterion is satisfied , detecting the trigger
          condition without user input from a user at the mobile 5
          device .
        27. The non -transitory computer readable storage medium
     of  claim 21, wherein detecting the trigger condition com
     prises :
        detecting a user input from a user of the mobile device ; 10
           and
        in response to detecting the user input, detecting the
           trigger condition to perform the cashless transaction
          with the automatic retail machine .
                                                                  ui
